 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.3(a)
 
EXECUTION VERSION
 
 
THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of February 1, 2011
(this “Agreement”), is made by and among RCC COMMERCIAL, INC. a Delaware
corporation, RCC REAL ESTATE, INC., a Delaware corporation (individually and
collectively, “Seller”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (as more specifically defined below, “Buyer”).  Seller and
Buyer (each, a “Party”) hereby agree as follows:
 
ARTICLE 1
 
APPLICABILITY
 
Section 1.01                      Applicability.  Subject to the terms and
conditions of the Repurchase Documents, from time to time during the Funding
Period and at the request of Seller, the Parties may enter into transactions
pursuant to which Seller agrees to sell, transfer and assign to Buyer certain
Assets and all related rights in and interests related to such Assets on a
servicing released basis, against the transfer of funds by Buyer representing
the Purchase Price for such Assets, with a simultaneous agreement by Buyer to
transfer to Seller and Seller to repurchase such Assets in a repurchase
transaction at a date not later than the Facility Termination Date, against the
transfer of funds by Seller representing the Repurchase Price for such Assets.
 
ARTICLE 2
 
DEFINITIONS AND INTERPRETATION
 
“Accelerated Repurchase Date”:  Defined in Section 10.02.
 
“Additional Amount”:  Defined in Section 12.06(a).
 
“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.
 
“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with Seller.
 
“Agreement”:  Defined in the preamble hereof.
 
“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as reasonably determined by Buyer.
 
“Anti–Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.
 
“Applicable Percentage”:  Defined in the Fee Letter, which definition is
incorporated by reference herein.
 
 
 

--------------------------------------------------------------------------------

 
 
“Asset”:  Any CMBS.
 
“Asset Documents”:  With respect to any Purchased Asset those documents executed
in connection with, evidencing or governing such Purchased Asset.
 
“Assignment and Acceptance”:  Defined in Section 18.08(c).
 
“Bankruptcy Code”:  Title 11 of the United States Code, as amended.
 
“Book Value”:  For any Purchased Asset as of any date, an amount, as certified
by Seller in the related Confirmation, equal to the lesser of (a) the
outstanding principal amount or par value thereof as of such date, and (b) the
price that Seller initially paid or advanced in respect thereof plus any
additional amounts advanced by Seller minus Principal Payments received by
Seller and as further reduced by losses realized and write-downs taken by
Seller.
 
“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day dealings in Dollar deposits are not carried on in the London
interbank market.
 
“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.
 
“Buyer’s Margin Percentage”:  For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage used to calculate the Purchase Price on the related
Purchase Date.
 
“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP.
 
“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.
 
“Change of Control”:  The occurrence of any of the following events: (a) prior
to an internalization of management by Guarantor, if Manager is no longer the
manager of Guarantor; (b) after such time as Guarantor is internally managed, if
any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
thirty-five percent (35%) or more of the total voting power of all classes of
Equity Interests of Guarantor entitled to vote generally in the election of the
directors, (c) prior to an internalization of management by Guarantor, any
change in Control of Manager from the Person or Persons who are directly or
indirectly Controlling such entity on the date hereof, or (d) Guarantor shall
cease to own and control, of record and beneficially one-hundred percent (100%)
of the Equity Interests of Seller.  Notwithstanding the foregoing, Buyer shall
not be deemed to approve or to have approved any internalization of management
by Guarantor as a result of this definition or any other provision herein, other
than to the extent actually approved pursuant to Section 8.13 or Section
10.01(g).
 
“Closing Certificate”:  means, collectively, (i) a certificate in the form of
Exhibit B-1, executed by a Responsible Officer of Guarantor and (ii) a
certificate in the form of Exhibit B-2, executed by a Responsible Officer of
Seller.
 
“Closing Date”:  February 1, 2011.
 
“CMBS”:  Pass-through certificates representing beneficial ownership interests
in one or more first lien mortgage loans secured by commercial and/or
multifamily properties.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Compliance Certificate”:  A certificate in the form of Exhibit C, executed by a
Responsible Officer of Guarantor.
 
“Confirmation”:  A purchase confirmation in the form of Exhibit A, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.
 
“Contingent Liabilities”:  With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off–balance sheet
arrangements” (as defined in the Off–Balance Sheet Rules defined below in this
definition), (b) obligations, including Guarantee Obligations, whether or not
required to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing in whole or in part any Non–Recourse Indebtedness, lease, dividend
or other obligation, excluding, however (i) contractual indemnities (including
any indemnity or price–adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non–monetary obligations that
have not yet been called on or quantified, of such Person or any other Person,
and (c) forward commitments or obligations to fund or provide proceeds with
respect to any loan or other financing that is obligatory and non–discretionary
on the part of the lender.  The amount of any Contingent Liabilities described
in the preceding clause (b) shall be deemed to be (i) with respect to a
guarantee of interest or interest and principal, or operating income guarantee,
the sum of all payments required to be made thereunder (which, in the case of an
operating income guarantee, shall be deemed to be equal to the debt service for
the note secured thereby), through (x) in the case of an interest or interest
and principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements of
such Person.  “Off–Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off–Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33–8182; 34–47264; FR–67
International Series Release No. 1266 File No. S7–42–02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).
 
“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
 
“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
 
“Current Mark-to-Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer
taking into account such criteria as and to the extent that Buyer deems
appropriate, including as appropriate current interest rates, spreads and other
market conditions, credit quality, liquidity of position, eligibility for
inclusion in structured finance or securitization transactions, subordination,
delinquency status and aging and any amounts owing to or by Buyer or an
Affiliated Hedge Counterparty under any related Interest Rate Protection
Agreement, which market value, in each case, may be determined to be zero.
 
“Custodial Agreement”:  The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, substantially in the form of Exhibit E.
 
“Custodian”:  Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
 
“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
 
“Default Rate”:  As of any date, the Pricing Rate in effect on such date plus
400 basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.
 
“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross–currency rate swap transaction, currency
option, spot contract, or any other similar transaction or
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, including any obligations or liabilities thereunder.
 
“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based on one or more mid–market or other readily
available quotations provided by any nationally recognized dealer in such
Derivatives Contracts (which may include Buyer).
 
“Dollars” and “$”:  Lawful money of the United States of America.
 
“Early Repurchase Date”:  Defined in Section 3.04.
 
“Eligible Asset”:  An Asset:
 
(a)           that has been approved as a Purchased Asset by Buyer;
 
(b)           with respect to which no Representation Breach exists;
 
(c)           that was acquired for cash by Seller from a Transferor that was
not an Affiliate of Seller in an arms-length transaction at the time of the
related Transaction; and
 
(d)           that is either not a “registration-required obligation” within the
meaning of Section 163(f)(2) of the Code, or was issued after July 18, 1984 and
is in registered form within the meaning of Treasury regulations section
5f.103-1(c);
 
provided, that notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non–conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets must be Eligible Assets (including any Assets that are similar
or identical to the Asset or Purchased Asset subject to the waiver).
 
“Eligible Assignee”:  Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) a U.S. bank, financial institution, pension
fund, insurance company or similar Person, a U.S. Affiliate of any of the
foregoing, and a U.S. Affiliate of Buyer, in each case, the long-term senior
unsecured debt obligations of which are rated at least “A” by S&P and “A2” by
Moody’s, and (b) any other Person to which Seller has consented; provided, that
such consent of Seller shall not be unreasonably withheld, delayed or
conditioned, and shall not be required at any time when an Event of Default
exists and is continuing.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate”:  Any “person” (as defined in Section 3(9) of ERISA) which,
together with Seller would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“Event of Default”:  Defined in Section 10.01.
 
“Excluded Taxes”:  Defined in Section 12.06(a).
 
“Extension Fee”:  Defined in the Fee Letter, which definition is incorporated by
reference herein.
 
“Facility Termination Date”:  The earliest of (a) January 31, 2013, as such date
may be extended pursuant to Section 3.06, (b) any Accelerated Repurchase Date,
and (c) any date on which the Facility Termination Date shall otherwise occur in
accordance with the provisions hereof or Requirements of Law.
 
“FATCA”:  Sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any regulations thereunder and official interpretations thereof.
 
“Fee Letter”:  The fee and pricing letter, dated as of the date hereof, between
Buyer and Seller.
 
“FDIA”:  Defined in Section 14.03.
 
“FDICIA”:  Defined in Section 14.04.
 
“Funding Expiration Date”:  The earliest of (a) January 31, 2013, (b) any
Accelerated Repurchase Date, and (c) any date on which the Funding Expiration
Date shall otherwise occur in accordance with the provisions hereof or
Requirements of Law.
 
“Funding Period”:  The period from the Closing Date to and including the Funding
Expiration Date.
 
“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents.
 
“Governmental Authority”:  Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi–judicial,
quasi–legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading,
(g) accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, and
(h) supra-national body such as the European Union or the European Central Bank.
 
“Guarantee Agreement”:  A Guarantee Agreement, substantially in the form of
Exhibit F, made by Guarantor in favor of Buyer.
 
“Guarantee Default”:  Defined in Section 8.12.
 
“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person.
 
“Guarantor”:  Resource Capital Corp., a Maryland corporation.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Hedge Counterparty”:  Either (a) an Affiliated Hedge Counterparty, or (b)  any
other counterparty approved by Buyer (which approval shall not be unreasonably
withheld, delayed or conditioned) to any Interest Rate Protection Agreement with
Seller, in either case that contains a collateral assignment to Buyer of the
rights (but none of the obligations) of Seller thereunder in form reasonably
satisfactory to Buyer.
 
“Hedge Required Asset”:  A Purchased Asset that has a fixed rate of interest or
return, or any other Purchased Asset that prior to the transfer thereof to Buyer
hereunder may be designated as such by Buyer.
 
“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset):  (a) all
Principal Payments, (b) all Interest Payments, (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including Principal
Payments, Interest Payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds, and (d) all payments received from Hedge Counterparties pursuant
to Interest Rate Protection Agreements related to such Purchased Asset.
 
“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date:  (a) obligations in respect of
money borrowed (including principal, interest, assumption fees, prepayment fees,
yield maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off–Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep
 

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
well arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to any Purchased Asset, purchase obligation, repurchase
obligation, sale/buy–back agreement, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(i) all Non–Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons that such Person has guaranteed or is otherwise recourse to such
Person (other than “bad boy” liability provisions for fraud, misapplication of
funds and environmental liabilities), (j) all indebtedness of another Person
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien (other than Permitted Liens)
on property or assets owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness or other payment
obligation; provided, that if such Person has not assumed or become liable for
the payment of such indebtedness, then for the purposes of this definition the
amount of such indebtedness shall not exceed the market value of the property
subject to such Lien, (k) all Contingent Liabilities, (l) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person or obligations of such Person to pay the deferred purchase
or acquisition price of property or assets, including contracts for the deferred
purchase price of property or assets that include the procurement of services,
(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise), and
(n) obligations to fund capital commitments under any Governing Document,
subscription agreement or otherwise.
 
“Indemnified Amounts”:  Defined in Section 13.01.
 
“Indemnified Person”:  Defined in Section 13.01.
 
“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.
 
“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding–up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
forty-five (45) days, (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, (c) the consent
by such Person to the entry of an order for relief in an involuntary case
against such Person under any Insolvency Law, (d) the consent by such Person to
the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its assets or property, (e) the making by such Person of any
general assignment for the benefit of creditors, (f) the admission in a legal
proceeding of the inability of such Person to pay its debts generally as they
become due, (g) the failure by such Person generally to pay its debts as they
become due, or (h) the taking of action by such Person in furtherance of any of
the foregoing.

 
- 9 -

--------------------------------------------------------------------------------

 
 
 
“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
 
“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
 
“Interest Payments”:  With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset, in each instance, not constituting a Principal Payment.
 
“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations either generally or under specific contingencies, in each
case with a Hedge Counterparty and that is acceptable to Buyer.  For the
avoidance of doubt, any Interest Rate Protection Agreement with respect to a
Purchased Asset shall be included in the definitions of “Purchased Asset” and
“Repurchase Document.”
 
“Internal Control Event”:  Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager or Guarantor over financial reporting, in each case
as described in the Securities Laws.
 
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person in another Person, whether by
means of (a) the purchase or other acquisition of any Equity Interest in another
Person, (b) a loan, advance or extension of credit (other than an extension of
trade credit) to, capital contribution to, guaranty or credit enhancement of
Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any binding commitment or
option to make an Investment in any other Person shall constitute an
Investment.  Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time.
 
“IRS”:  The United States Internal Revenue Service.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Knowledge”:  With respect to any Person, means collectively (i) the actual
knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person actual knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
 
“LIBOR”:  For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period.  If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one-month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the aggregate Repurchase Price of all Purchased
Assets.  If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations.  If fewer than two such quotations are
so provided, Buyer shall request any three major banks in New York City selected
by Buyer to provide such banks’ rate (expressed as a percentage per annum) for
loans in Dollars to leading banks in the international Eurocurrency market for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Reset Date for amounts of not less than the aggregate
Repurchase Price of all Purchased Assets.  If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.
 
“LIBO Rate”:  For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:
 
LIBOR for such Pricing Period
1 – Reserve Requirement

 
“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, collateral assignment, security
interest, UCC financing statement or encumbrance of any kind on or otherwise
relating to any Person’s assets or properties in favor of any other Person or
any preference, priority or other security agreement or preferential arrangement
of any kind.
 
“Manager”:  Resource Capital Manager, Inc., a Delaware corporation.
 
“Margin Call”:  Defined in Section 4.01.
 
“Margin Deficit”:  Defined in Section 4.01.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Market Disruption Event”:  Any event or events that, in the reasonable
determination of Buyer, results in (a) the effective absence of a “repo market”
or related “lending market” for purchasing (subject to repurchase) or financing
debt obligations secured by commercial mortgage loans or securities, (b) Buyer’s
not being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of a
“securities market” for securities backed by Purchased Assets, or (d) Buyer’s
not being able to sell securities backed by Purchased Assets at prices that
would have been reasonable prior to the occurrence of such event or events.
 
“Market Value”:  For any Purchased Asset as of any date, the lower of the
Current Mark-to-Market Value and Book Value for such Purchased Asset, as
determined by Buyer; provided, that the Market Value shall be automatically set
at zero for any Purchased Asset with respect to which:
 
(a)           the requirements of the definition of Eligible Asset (other than
clause (a) thereof) are not satisfied, as determined by Buyer;
 
(b)           a Representation Breach exists, as determined by Buyer;
 
(c)           any Retained Interest, funding obligation or any other obligation
of any kind has been transferred to Buyer;
 
(d)           Seller fails to repurchase such Purchased Asset by the Repurchase
Date therefor;
 
(e)           Buyer determines that a Material Adverse Effect has occurred or
that such Purchased Asset is otherwise reasonably unlikely to be collectible on
a timely basis;
 
(f)           a Material Modification occurs, or
 
(g)           there is a material adverse effect on or a material adverse change
in or to (i) the validity, legality or binding effect of any Asset Document
related to such Purchased Asset or such Purchased Asset, (ii) the rights and
remedies of Buyer, any Affiliated Hedge Counterparty or any Indemnified Person
under any Asset Document related to such Purchased Asset or such Purchased
Asset, or (iii) the perfection or priority of any Lien granted under any Asset
Document.
 
“Material Adverse Effect”:  A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations or financial
condition of Seller and Guarantor, taken as a whole, (b) the ability of Seller
to pay and perform the Repurchase Obligations, (c) the validity, legality,
binding effect or enforceability of any Repurchase Document or security interest
granted hereunder or thereunder, (d) the rights and remedies of Buyer, any
Affiliated Hedge Counterparty or any Indemnified Person under any Repurchase
Document, or (e) the perfection or priority of any Lien granted under any
Repurchase Document.
 
“Material Modification”:  Any material extension, amendment, waiver,
termination, rescission, cancellation, release or other modification to the
terms of, or any material collateral, guaranty or indemnity for, or the exercise
of any material right or remedy of a holder of, any Purchased Asset that
materially and adversely affects the interest of Buyer in such Purchased Asset
without the prior written consent of Buyer.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“Maximum Amount”:  $100,000,000.
 
“Moody’s”:  Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.
 
“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.
 
“Non-Excluded Taxes”:  Defined in Section 12.06(a).
 
“Non–Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
 
“Non-U.S. Person”:  Defined in Section 12.06(d).
 
“Off–Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so–called “synthetic,” tax retention or
off–balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as Indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as Indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).
 
“Other Taxes”:  Defined in Section 12.06(b).
 
“Participant”:    Defined in Section 18.08(b).
 
“Party”:  Defined in the introductory paragraph hereof.
 
“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“PBGC”:  The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
 
“Permitted Liens”:  (i) Any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:  (a)
Liens for federal, state, municipal, local or other taxes not yet due and
payable, (b) Liens imposed by Requirements of Law, such as materialmen’s,
mechanics’, carriers’, workmen’s, repairmen’s and similar Liens, arising in the
ordinary course of business securing obligations that are not overdue for more
than thirty (30) days, and (c) Liens granted or obligations created pursuant to
or by the Repurchase Documents and (ii) other Liens securing an aggregate amount
not exceeding $10,000 on the Closing Date and $25,000 at any time thereafter.
 
“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.
 
“Plan”:  An employee benefit plan as defined in Section 3(3) of ERISA, subject
to Title I of ERISA in respect of which Seller, Guarantor or any ERISA Affiliate
thereof has any actual or potential liability or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be, an “employer”
as defined in Section 3(5) of ERISA.
 
“Price Differential”:  For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the applicable Pricing Rate
in effect for each Purchased Asset subject to such Transaction during such
Pricing Period, times (ii) the Purchase Price for such Purchased Asset, or (b)
for all Transactions outstanding, the sum of the amounts calculated in
accordance with the preceding clause (a) for all Transactions.
 
“Pricing Margin”:  Defined in the Fee Letter, which definition is incorporated
by reference herein.
 
“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one-month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.
 
“Pricing Rate”:  For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default exists, the Pricing Rate shall be the Default Rate.
 
“Pricing Rate Reset Date”:  (a) In the case of the first-Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the Business Day next preceding the Remittance
Date on which such Pricing Period begins or on any other date as determined by
Buyer, as communicated to Seller.  The failure to communicate shall not impair
Buyer’s decision to reset the Pricing Rate on any date.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received and applied as principal toward the Purchase Price for such
Purchased Asset, including insurance and condemnation proceeds and recoveries
from liquidation or foreclosure.
 
“Purchase Agreement”:  Any purchase, assignment or transfer agreement between
Seller and any Transferor or any purchase order or trade confirmation, in each
instance, pursuant to which Seller purchased or acquired an Asset which is
subsequently sold to Buyer hereunder.
 
“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer.
 
“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments remitted to the Securities Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to this Agreement, and (iii) reduced by any payments made by Seller in
reduction of the outstanding Purchase Price, in each case before or as of such
determination date with respect to such Purchased Asset.
 
“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Asset Documents,
(ii) Servicing Rights, (iii)  the principal balance of such Assets, not just the
amount advanced, (iv) amounts and property from time to time on deposit in the
Securities Account and the Securities Account itself, (v) Income, and (vi)
Interest Rate Protection Agreements relating to such Assets; provided, that
(A) Purchased Assets shall not include any obligations of Seller or any Retained
Interests, and (B) for purposes of the grant of security interest by Seller to
Buyer and Affiliated Hedge Counterparties, and the other provisions of
Article 11, Purchased Assets shall include all of the following: general
intangibles, accounts, chattel paper, deposit accounts, securities accounts,
instruments, securities, financial assets, uncertificated securities, security
entitlements and investment property (as such terms are defined in the UCC) and
replacements, substitutions, conversions, distributions or proceeds, in each
instance to the extent relating to or constituting any of the items described in
the preceding clauses (i) through (v).  For the avoidance of doubt, an Asset
shall no longer constitute a Purchased Asset once Buyer has transferred such
Asset to Seller.
 
“Rating Agency”:  Each of Fitch, Inc., Moody’s and S&P.
 
“Reference Banks”:  Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London.  Initially, the Reference Banks shall be JPMorgan Chase Bank,
Barclays Bank, PLC and Deutsche Bank AG.  If any such Reference Bank should be
unwilling or unable to act as such or if Buyer shall terminate the appointment
of any such Reference Bank or if any of the Reference Banks should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“REIT”:  A real estate investment trust, as defined in Section 856 of the Code.
 
“Remittance Date”:  The eighteenth (18th) day of each month (or if such day is
not a Business Day, the next following Business Day, or such other day as is
mutually agreed to by Seller and Buyer.
 
“Reportable Event”:  Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under Pension Benefit Guaranty
Commission Reg. §4043.
 
“Representation Breach”:  Any material representation, warranty, certification,
statement or affirmation made or deemed made by Seller, Manager or Guarantor in
any Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant to any Repurchase Document proves to
be incorrect, false or misleading in any material respect when made or deemed
made, without regard to any Knowledge or lack of Knowledge thereof by such
Person and without regard to any qualification, representation or warranty
relating to such Knowledge or lack of Knowledge (except to the extent any
representation, warranty, certification, statement or affirmation specifically
relates to an earlier date, in which case it shall have proved to be incorrect,
false or misleading in any material respect as of such earlier date).
 
“Repurchase Date”:  For any Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which Seller is to repurchase such Purchased Asset as specified by Seller
and agreed to by Buyer in the related Confirmation.
 
“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, all Interest Rate Protection Agreements, the Guarantee
Agreement, all Confirmations, all UCC financing statements, amendments and
continuation statements filed pursuant to any other Repurchase Document, and all
additional documents, certificates, agreements or instruments executed in
connection with the Repurchase Documents.
 
“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer and any Affiliated Hedge Counterparty arising under or in connection with
the Repurchase Documents (for the avoidance of doubt, including all Interest
Rate Protection Agreements with Affiliated Hedge Counterparties), whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller or Guarantor of any Insolvency Proceeding
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding (in each case, whether
due or accrued).
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
other amounts due and payable as of such date by Seller to Buyer under this
Agreement or any Repurchase Document with respect to such Purchased Asset, (d)
all amounts that would be payable by Seller to any Affiliated Hedge Counterparty
in connection with the termination of any Interest Rate Protection Agreement
with any Affiliated Hedge Counterparty relating to such Purchased Asset if such
Interest Rate Protection Agreement were terminated as of such date, and (e) any
accrued and unpaid fees and expenses and indemnity amounts and any other amounts
owed by Seller or Guarantor to Buyer or any of its Affiliates under this
Agreement or any other Repurchase Document with respect to such Purchased Asset.
 
“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including,
without limitation, the Code, ERISA, regulations of the Board of Governors of
the Federal Reserve System, and laws, rules and regulations relating to Taxes,
usury, licensing, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy),
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other Governmental Authority.
 
“Reserve Requirement”:  For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.
 
“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.
 
“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, and (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (b) with respect to any Purchased Asset with an unfunded
commitment on the part of Seller, all obligations to provide additional funding,
contributions, payments or credits.
 
“S&P”:  Standard and Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC business or, if Standard & Poor’s Ratings Services is no
longer issuing ratings, another nationally recognized rating agency reasonably
acceptable to Buyer.
 
“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
government, (d) a Person resident in or determined to be resident in a country,
that in each case is subject to a country sanctions program administered and
enforced by the Office of Foreign Assets Control, or (e) a Person named on the
list of Specially Designated Nationals maintained by the Office of Foreign
Assets Control.
 
“SEC”:  Securities Exchange Commission or any successor agency or commission.
 
“Securities Account”:  A securities account established at Securities Account
Bank in the name of Buyer.
 
“Securities Account Bank”:  Wells Fargo Bank, National Association, or any other
bank reasonably approved by Buyer and Seller.
 
“Securities Laws”:  The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
 
“Seller”:  Defined in the preamble of this Agreement.
 
“Servicing Rights”:  All right, title and interest of Seller, Guarantor or any
Affiliate of Seller or Guarantor in and to any and all of the
following:  (a) rights to service and collect the Purchased Assets, (b) rights
to appoint, designate and retain any other servicers, sub-servicers, special
servicers, agents, custodians, trustees and liquidators with respect to the
Purchased Assets, and (c) accounts and other rights to payment related to the
Purchased Assets.
 
“Single Employer Plan”:  Any Plan that is not a Multiemployer Plan.
 
“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
 
“Structuring Fee”:  Defined in the Fee Letter, which definition is incorporated
by reference herein.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.
 
“Tangible Net Worth”:  With respect to any Person and any date, all amounts that
would be included under capital or shareholder’s equity (or any like caption) on
a balance sheet of such Person, minus (a) amounts owing to such Person from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (b) intangible assets (other than Interest Rate Protection
Agreements specifically related to the Purchased Assets), and (c) prepaid taxes
and/or expenses, all on or as of such date.
 
“Taxes”:  Defined in Section 12.06(a).
 
“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price.
 
“Transferor”:  The seller of an Asset under a Purchase Agreement.
 
“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority.
 
“Underwriting Package”:  With respect to any Asset, each of the following items,
in each case to the extent applicable, not readily available to Buyer and
readily available to Seller: (i) the related prospectus or offering circular
including a list of underwriters and placement agents, (ii) structural and
collateral terms sheets and other computational and similar materials provided
to Seller; (iii) the most recent distribution date statement, and (iv) the most
recent monthly reporting package.
 
“United States Tax Compliance Certificate”:  A certificate substantially in the
form of Exhibit H.
 
Section 2.01                      Rules of Interpretation.  Headings are for
convenience only and do not affect interpretation.  The following rules of this
Section 2.01 apply unless the context requires otherwise.  The singular includes
the plural and conversely.  A gender includes all genders.  Where a word or
phrase is defined, its other grammatical forms have a corresponding meaning.  A
reference to an Article, Section, Subsection, Paragraph, Subparagraph, Clause,
Annex, Schedule, Appendix, Attachment, Rider or Exhibit is, unless otherwise
specified, a reference to an Article, Section, Subsection, Paragraph,
Subparagraph or Clause of, or Annex, Schedule, Appendix, Attachment, Rider or
Exhibit to, this Agreement, all of which are hereby incorporated herein by this
reference and made
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
a part hereof.  A reference to a party to this Agreement or another agreement or
document includes the party’s permitted successors, substitutes or assigns.  A
reference to an agreement or document is to the agreement or document as
amended, modified, novated, supplemented or replaced, except to the extent
prohibited by any Repurchase Document.  A reference to legislation or to a
provision of legislation includes a modification, codification, replacement,
amendment or reenactment of it, a legislative provision substituted for it and a
rule, regulation or statutory instrument issued under it.  A reference to
writing includes a facsimile or electronic transmission and any means of
reproducing words in a tangible and permanently visible form.  A reference to
conduct includes an omission, statement or undertaking, whether or not in
writing.  A Default or Event of Default exists until it has been cured or waived
in writing by Buyer.  The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement, unless the context clearly requires or the language provides
otherwise.  The word “including” is not limiting and means “including without
limitation.”  The word “any” is not limiting and means “any and all” unless the
context clearly requires or the language provides otherwise.  In the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”  The words “will”
and “shall” have the same meaning and effect.  A reference to day or days
without further qualification means calendar days.  A reference to any time
means New York time.  This Agreement may use several different limitations,
tests or measurements to regulate the same or similar matters.  All such
limitations, tests and measurements are cumulative and shall each be performed
in accordance with their respective terms.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed
in accordance with GAAP, and all accounting determinations, financial
computations and financial statements required hereunder shall be made in
accordance with GAAP, without duplication of amounts, and on a consolidated
basis with all Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and
used but not specifically defined herein, are used herein as defined in such
Articles 8 and 9.  A reference to “fiscal year” and “fiscal quarter” means the
fiscal periods of the applicable Person referenced herein.  A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing.  A reference to a document
includes an agreement (as so defined) in writing or a certificate, notice,
instrument or document, or any information recorded in electronic, including
computer disk form.  Whenever a Person is required to provide any document to
Buyer under the Repurchase Documents, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise.  At the request of
Buyer, the document shall be provided in computer disk form or both printed and
electronic, including computer disk form.  The Repurchase Documents are the
result of negotiations between the Parties, have been reviewed by counsel to
Buyer and counsel to Seller, and are the product of both Parties.  No rule of
construction shall apply to disadvantage one Party on the ground that such Party
proposed or was involved in the preparation of any particular provision of the
Repurchase Documents or the Repurchase Documents themselves.  Except where
otherwise expressly stated, Buyer may give or withhold, or give conditionally,
approvals and consents, and may form opinions and make determinations, in its
sole and absolute discretion, subject in all cases to the implied covenant of
good faith and fair dealing.  Reference in any Repurchase
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
Document to Buyer’s discretion, shall mean, unless otherwise expressly stated
herein or therein, Buyer’s sole and absolute discretion, subject in all cases to
the implied covenant of good faith and fair dealing, and the exercise of such
discretion shall be final and conclusive, absent manifest error.  In addition,
unless otherwise expressly provided in the applicable Repurchase Documents,
whenever Buyer has a decision or right of determination, opinion or request,
exercises any right given to it to agree, disagree, accept, consent, grant
waivers, take action or no action or to approve or disapprove (or any similar
language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall be in the sole and absolute
discretion of Buyer, and such decision shall be final and conclusive, absent
manifest error.  Any requirement of good faith, discretion or judgment by Buyer
shall not be construed to require Buyer to request or await receipt of
information or documentation not immediately available from or with respect to
Seller or the Purchased Assets.
 
ARTICLE 3
 
THE TRANSACTIONS
 
Section 3.01                      Procedures.
 
(a)           From time to time during the Funding Period, and, unless a shorter
time period is approved by Buyer, with not less than one (1) Business Day prior
written notice to Buyer, Seller may request Buyer to enter into a proposed
Transaction by simultaneously sending Buyer a Confirmation for such Transaction,
executed by Seller and describing each such Asset and its proposed Purchase
Date, Market Value, Applicable Percentage, Purchase Price and such other terms
and conditions as Buyer may require, (i) describing the Transaction and each
proposed Asset and other security therefor in reasonable detail,
(ii) transmitting a complete Underwriting Package for each proposed Asset, and
(iii) specifying which (if any) of the representations and warranties of Seller
set forth in this Agreement (including in Schedule 1) Seller will be unable to
make with respect to such Asset.  Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer.  Buyer shall conduct such
review of the Underwriting Package and each such Asset as Buyer determines
appropriate.  Buyer shall determine whether or not it is willing to purchase any
or all of the proposed Assets, and if so, on what terms and conditions.  It is
expressly agreed and acknowledged that Buyer is entering into the Transactions
on the basis of all such representations and warranties and on the completeness
and accuracy of the information contained in the applicable Underwriting
Package, and any incompleteness or inaccuracies in the related Underwriting
Package will only be acceptable to Buyer if disclosed in writing to Buyer by
Seller in advance of the related Purchase Date, and then only if Buyer opts to
purchase the related Purchased Asset from Seller notwithstanding such
incompleteness and inaccuracies.  In the event of a Representation Breach that
has a Material Adverse Effect on the related Purchased Asset, the Repurchase
Date for the related Purchased Asset shall be deemed to have occurred and Seller
shall repurchase such Purchased Asset in accordance with Section
3.05.  Notwithstanding anything to the contrary contained in this Agreement or
any other Repurchase Document, Seller may, without any liability to Buyer
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
or the payment of any penalty, premium or other amount to Buyer, revoke any
proposed Transaction prior to the actual consummation thereof, including,
without limitation, as a result of (i) the related Asset no longer being
available for Seller to purchase, (ii) Buyer requesting additional terms or
conditions for the Transaction or (iii) Buyer not consummating the Transaction
within one (1) Business Day of Seller’s request to Buyer to enter into such
Transaction, and upon any such revocation the related Confirmation delivered to
Buyer shall, to the extent of such revocation, be deemed null and void.
 
(b)           Buyer shall give Seller notice promptly after Buyer has received a
complete Underwriting Package and supplemental materials.  Buyer shall endeavor
to communicate to Seller a binding determination of whether or not it is willing
to purchase any or all of such Assets, and if so, on what terms and conditions,
within one (1) Business Day after such date.  If Buyer has not communicated its
final determination to Seller by such date, Buyer shall automatically and
without further action be deemed to have determined not to purchase any such
Asset.
 
(c)           If Buyer determines to enter into the Transaction on the terms
described in the Confirmation delivered by Seller under Section 3.01(a), Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction.  Buyer’s approval of
the purchase of an Asset on such terms and conditions as Buyer may require shall
be evidenced only by its execution and delivery of the related Confirmation and
Seller’s approval of any terms or conditions not set forth in the Confirmation
delivered by Seller under Section 3.01(a).  For the avoidance of doubt, Buyer
shall not (i) be deemed to have approved the purchase of an Asset by virtue of
the approval or entering into by Buyer of a rate lock agreement, Interest Rate
Protection Agreement, total return swap or any other agreement with respect to
such Asset, or (ii) be obligated to purchase an Asset notwithstanding a
Confirmation executed by the Parties unless and until all applicable conditions
precedent in Article 6 have been satisfied or waived by Buyer.
 
(d)           Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby, and shall
be construed to be cumulative to the extent possible.  If terms in a
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Transaction, the Confirmation shall prevail.  Whenever the Applicable
Percentage or any other term of a Transaction (other than the Pricing Rate,
Market Value and outstanding Purchase Price) with respect to an Asset is revised
or adjusted in accordance with this Agreement, an amended and restated
Confirmation reflecting such revision or adjustment and that is otherwise
acceptable to the Parties shall be prepared by Seller and executed by the
Parties.
 
(e)           The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset.
 
(f)           No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Assets subject to such
Transaction would be later than the Facility Termination Date, or (iii) after
giving effect to such Transaction, the aggregate Purchase Price of all Purchased
Assets subject to Transactions then outstanding would exceed the Maximum Amount.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
Section 3.02                      Transfer of Purchased Assets; Servicing
Rights.  On the Purchase Date for each Purchased Asset, and subject to the
satisfaction of all applicable conditions precedent in Article 6, (a) ownership
of and title to such Purchased Asset shall be transferred to and vest in Buyer
or its designee against the simultaneous transfer of the Purchase Price to the
account of Seller specified in Annex I (or if not specified therein, in the
related Confirmation or as directed by Seller), and (b) Seller hereby sells,
transfers, conveys and assigns to Buyer all of Seller’s right, title and
interest (but no Retained Interests) in and to such Purchased Asset, together
with all related Servicing Rights.  Subject to this Agreement, during the
Funding Period Seller may sell to Buyer, repurchase from Buyer and re-sell
Eligible Assets to Buyer, but may not substitute other Eligible Assets for
Purchased Assets.  Buyer has the right to designate the servicer of the
Purchased Assets to the extent, if any, provided in the related Asset Documents;
the Servicing Rights and other servicing provisions under this Agreement are not
severable from or to be separated from the Purchased Assets under this
Agreement; and, such Servicing Rights and other servicing provisions of this
Agreement constitute (a) “related terms” under this Agreement within the meaning
of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security agreement
or other arrangement or other credit enhancement related to the Repurchase
Documents.
 
Section 3.03                      Maximum Amount.  The aggregate outstanding
Purchase Price for all Purchased Assets as of any date shall not exceed the
Maximum Amount.  If such aggregate outstanding Purchase Price (as so reduced)
exceeds the Maximum Amount, Seller shall promptly, but in any event within
one (1) Business Day, pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price (as so reduced) to an amount equal to or less than
the Maximum Amount.
 
Section 3.04                      Early Repurchase Date; Mandatory
Repurchases.  Seller may terminate any Transaction with respect to any or all
Purchased Assets and repurchase such Purchased Assets on any date prior to the
Repurchase Date (an “Early Repurchase Date”); provided, that (a) Seller
irrevocably notifies Buyer and any Affiliated Hedge Counterparty at least
three (3) Business Days before the proposed Early Repurchase Date identifying
the Purchased Asset(s) to be repurchased and the Repurchase Price thereof,
(b) Seller delivers a certificate from a Responsible Officer of Seller in form
and substance reasonably satisfactory to Buyer certifying that no Margin
Deficit, Default or Event of Default would exist immediately after giving effect
to such repurchase, (c) if the Early Repurchase Date is not a Remittance Date,
Seller pays to Buyer any amount due under Section 12.03 and pays all amounts due
to any Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement and (d)  Seller thereafter complies with Section 3.05.  Such early
terminations and repurchases shall be limited to three (3) occurrences in any
calendar week.
 
In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall promptly upon written request of Buyer repurchase any Purchased
Asset that no longer qualifies as an Eligible Asset, as determined by Buyer and
pays all related amounts due to any Affiliated Hedge Counterparty under the
related Interest Rate Protection Agreement.  Any repurchase by Seller
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
of a Purchased Asset as to which there exists a Representation Breach (or a
Default or Event of Default relating solely to such Purchased Asset) shall, upon
such repurchase, cure such Representation Breach (or such Default or Event of
Default) and any Default or Event of Default arising solely from such
Representation Breach (or such Default or Event of Default) shall no longer
exist.
 
Seller shall have the right, from time to time on any date prior to the
Repurchase Date, to transfer cash to Buyer and pay any amounts due to any
Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement for the purpose of reducing the Repurchase Price for any Purchased
Asset, without terminating the Transaction relating to such Purchased Asset and
without any prepayment fee or penalty.  Further, Seller may, at any time upon
one (1) Business Days notice to Buyer, terminate this Agreement (except for
those provisions which, expressly by their terms, survive termination) so long
as at the time of such termination there are no outstanding Transactions and no
outstanding transactions under any Interest Rate Protection Agreement with an
Affiliated Hedge Counterparty and all of the Repurchase Obligations have been
fully and completely been satisfied.
 
Section 3.05                      Repurchase.  On the Repurchase Date for each
Purchased Asset, Seller shall transfer to Buyer the Repurchase Price for such
Purchased Asset as of the Repurchase Date, and pay all amounts due to any
Affiliated Hedge Counterparty under the related Interest Rate Protection
Agreement to the extent related to such repurchase and Buyer shall transfer to
Seller such Purchased Asset, whereupon the Transaction with respect to such
Purchased Asset shall terminate.  Buyer (i) shall be deemed to have
simultaneously released its security interest in such Purchased Asset,
(ii) shall authorize Custodian to release to Seller the Asset Documents for such
Purchased Asset, if any, and, (iii) to the extent any UCC financing statement
filed against Seller specifically identifies such Purchased Asset, Buyer shall
deliver an amendment thereto or termination thereof evidencing the release of
such Purchased Asset from Buyer’s security interest therein.  Any such transfer
or release shall be without recourse to Buyer and without representation or
warranty by Buyer, except that Buyer shall represent to Seller, to the extent
that good title was transferred and assigned by Seller to Buyer hereunder on the
related Purchase Date, that Buyer is the sole owner of such Purchased Asset,
free and clear of any other interests or Liens (other than Permitted Liens)
caused by Buyer’s actions or inactions.  Any Income with respect to such
Purchased Asset received by Buyer or Securities Account Bank after payment of
the Repurchase Price therefor shall be remitted to Seller.  Notwithstanding the
foregoing, on or before the Facility Termination Date, Seller shall repurchase
all Purchased Assets by paying to Buyer and any Affiliated Hedge Counterparty
the outstanding Repurchase Price therefor, all other outstanding Repurchase
Obligations and all related amounts due to any Affiliated Hedge Counterparty
under the related Interest Rate Protection Agreement.
 
Section 3.06                      Extension of the Facility Termination
Date.  At the request of Seller delivered to Buyer no earlier than ninety (90)
or later than thirty (30) days before the Facility Termination Date, Seller may
exercise one (1) option to extend the Facility Termination Date for a period not
to exceed one (1) year.  Seller may only exercise its extension option if (i) no
Default or Event of Default exists on the date of the request to extend or the
current Facility Termination Date, (ii) no Margin Deficit shall be outstanding,
and (iii)  Seller has paid the Extension Fee to Buyer on or before the original
Facility Termination Date.  No additional Transactions shall be entered into
after the original Facility Expiration Date.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
Section 3.07                      Payment of Price Differential and Fees.
 
(a)           Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer
the accrued value of the Price Differential for each Purchased Asset on each
Remittance Date.  Buyer shall give Seller notice of the Price Differential and
any fees and other amounts due under the Repurchase Documents on or prior to the
second (2nd) Business Day preceding each Remittance Date; provided, that Buyer’s
failure to deliver such notice shall not affect Seller’s obligation to pay such
amounts.  If the Price Differential includes any estimated Price Differential,
Buyer shall recalculate such Price Differential after the Remittance Date and,
if necessary, make adjustments to the Price Differential amount due on the
following Remittance Date.
 
(b)           Seller shall pay to Buyer all fees and other amounts as and when
due, as set forth in the Fee Letter.
 
Section 3.08                      Payment, Transfer and Custody.  Unless
otherwise expressly provided herein, all amounts required to be paid or
deposited by Seller hereunder shall be paid or deposited in accordance with the
terms hereof no later than 3:00 p.m. (Eastern Standard Time) on the day when
due, in immediately available Dollars and without deduction, setoff or
counterclaim, and if not received before such time shall be deemed to be
received on the next Business Day.  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next following Business Day, and such extension of time shall in such
case be included in the computation of such payment.  Amounts payable to Buyer
and not otherwise required to be deposited into the Securities Account shall be
deposited into an account of Buyer.  Seller shall have no rights in, rights of
withdrawal from, or rights to give notices or instructions regarding Buyer’s
account or the Securities Account.  Amounts in the Securities Account may be
invested at the direction of Buyer in Permitted Investments (as defined in the
Custodial Agreement) before they are distributed in accordance with Article 5.
 
Section 3.09                      Repurchase Obligations Absolute.  Except as
provided in Section 12.06, all amounts payable by Seller under the Repurchase
Documents shall be paid without notice, demand, counterclaim, setoff, deduction
or defense (as to any Person and for any reason whatsoever) and without
abatement, suspension, deferment, diminution or reduction (as to any Person and
for any reason whatsoever), and the Repurchase Obligations shall not be
released, discharged or otherwise affected, except as expressly provided herein,
by reason of:  (a) any Insolvency Proceeding relating to Seller, or any action
taken with respect to any Repurchase Document or Asset Document by any trustee
or receiver of Seller or by any court in any such proceeding, (b) any claim that
Seller has or might have against Buyer or Hedge Counterparty under any
Repurchase Document or otherwise, (c) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
Seller, (d) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Asset Document, or (e) any other occurrence whatsoever,
whether or not similar to any of the foregoing, and whether or not Seller has
notice or Knowledge of any of the foregoing.  The Repurchase Obligations shall
be full recourse to Seller.  This Section 3.09 shall survive the termination of
the Repurchase Documents and the payment in full of the Repurchase Obligations.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
MARGIN MAINTENANCE
 
Section 4.01                      Margin Deficit.
 
(a)           If on any date (i) the Market Value of a Purchased Asset is less
than (ii) the product of (A) Buyer’s Margin Percentage times (B) the outstanding
Repurchase Price for such Purchased Asset as of such date (as reduced by any
Income then-currently on deposit in the Securities Account which would otherwise
be applied by Buyer to reduce such Repurchase Price on the next Remittance Date
in accordance with Section 5.02) (the excess, if any, of (ii) over (i), a
“Margin Deficit”), then Seller shall, within one (1) Business Day after written
notice from Buyer (a “Margin Call”), transfer cash to Buyer in an amount at
least equal to such Margin Deficit.  Buyer shall apply the funds received in
satisfaction of a Margin Deficit to the Repurchase Obligations in such manner as
Buyer determines.
 
(b)           Buyer’s election not to deliver a Margin Call at any time there is
a Margin Deficit shall not waive the Margin Deficit or in any way limit or
impair Buyer’s right to deliver a Margin Call at any time when the same or any
other Margin Deficit exists.  Buyer’s rights under this Section 4.01 are in
addition to and not in lieu of any other rights of Buyer under the Repurchase
Documents or Requirements of Law.
 
(c)           All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the Securities Account,
except as directed by Buyer, and notwithstanding any provision in Section 5.02
to the contrary, shall be applied to reduce the Purchase Price of such Purchased
Asset.
 
ARTICLE 5
 
APPLICATION OF INCOME
 
Section 5.01                      Securities Account.  The Securities Account
shall be established at Securities Account Bank.  Buyer shall have sole dominion
and control (including, without limitation, “control” within the meaning of
Section 9-104(a) of the UCC) over the Securities Account.  Neither Seller nor
any Person claiming through or under Seller shall have any claim to or interest
in the Securities Account.  All Income received by Seller, Buyer or Securities
Account Bank in respect of the Purchased Assets, as well as any interest
received from the reinvestment of such Income, shall be deposited directly into
the Securities Account and shall be applied to and remitted by Securities
Account Bank in accordance with this Article 5.
 
Section 5.02                      Before a Default or an Event of Default.  If
no Default or Event of Default exists, all Income described in Section 5.01 and
deposited into the Securities Account during each Pricing Period shall be
applied by Securities Account Bank by no later than the next following
Remittance Date in the following order of priority:
 
first, to pay any custodial fees, expenses and indemnities due and payable under
the Custodial Agreement;
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
second, pro rata, (i) to pay to Buyer an amount equal to the Price Differential
accrued with respect to all Purchased Assets as of such Remittance Date and
(ii) to pay to any Affiliated Hedge Counterparty an amount equal to all amounts
(other than termination payments) payable with respect to each related Interest
Rate Protection Agreement;
 
third, to pay to Buyer an amount equal to all default interest, late fees, fees,
reasonable expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer and other Indemnified Persons under the
Repurchase Documents;
 
fourth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);
 
fifth, to pay to any Affiliated Hedge Counterparty an amount equal to all
termination payments payable with respect to each related Interest Rate
Protection Agreement;
 
sixth, to pay to Buyer, the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Securities Account), but only to the
extent that such remittance would not result in the creation of a Margin
Deficit, to be applied to reduce the outstanding Purchase Price of Purchased
Assets, as Buyer shall determine;
 
seventh, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and
 
eighth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.
 
Section 5.03                      After Default or Event of Default.  If a
Default or Event of Default exists, all Income deposited into the Securities
Account in respect of the Purchased Assets shall be applied by Securities
Account Bank, on the Business Day next following the Business Day on which each
amount of Income is so deposited, in the following order of priority:
 
first, to pay any custodial fees, expenses and indemnities due and payable under
the Custodial Agreement;
 
second, pro rata, (i) to pay to Buyer an amount equal to the Price Differential
accrued with respect to all Purchased Assets as of such date and (ii) to pay to
any Affiliated Hedge Counterparty an amount equal to all amounts (other than
termination payments) payable with respect to each related Interest Rate
Protection Agreement;
 
third, to pay to Buyer an amount equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from Seller and other
applicable Persons to Buyer and other Indemnified Persons under the Repurchase
Documents;
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
fourth, pro rata, (i) to pay to Buyer an amount equal to the aggregate
Repurchase Price of all Purchased Assets (to be applied in such order and in
such amounts as determined by Buyer, until such Repurchase Price has been
reduced to zero) plus all other amounts due to Buyer under the Repurchase
Documents and (ii) to pay to any Affiliated Hedge Counterparty an amount equal
to all termination payments payable with respect to each related Interest Rate
Protection Agreement;
 
fifth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
 
sixth, to pay to Seller any remainder for its own account; provided, however,
that in the event that Buyer has exercised the remedies described in Section
10.02(d)(ii) with respect to any or all Purchased Assets, Seller shall not be
entitled to any proceeds from any eventual sale of such Purchased Assets.
 
Section 5.04                      Seller to Remain Liable.
 
  If the amounts remitted to Buyer and any Affiliated Hedge Counterparty as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from Seller to Buyer and such Affiliated Hedge Counterparty under this
Agreement or any Repurchase Document on a Remittance Date, a Repurchase Date,
upon the occurrence of an Event of Default or otherwise, Seller shall
nevertheless remain liable for and shall pay to Buyer and such Affiliated Hedge
Counterparty when due all such amounts.
 
ARTICLE 6
 
CONDITIONS PRECEDENT
 
Section 6.01                      Conditions Precedent to Initial
Transaction.  Buyer shall not be obligated to enter into any Transaction or
purchase any Asset until the following conditions have been satisfied in the
discretion of Buyer, or waived by Buyer, on and as of the Closing Date and the
initial Purchase Date:
 
(a)           Buyer has received the following documents, each dated the Closing
Date or as of the Closing Date unless otherwise specified:  (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller,
(iii) customary certificates of the secretary or an assistant secretary of
Seller with respect to attached copies of the Governing Documents and applicable
resolutions of Seller, and the incumbencies and signatures of officers of Seller
executing the Repurchase Documents to which it is a party, evidencing the
authority of Seller with respect to the execution, delivery and performance
thereof, (iv) a Closing Certificate, (v) an executed power of attorney of Seller
in the form of Exhibit G, (vi) such opinions from counsel to Seller as Buyer may
require, including with respect to corporate matters, enforceability,
non-contravention, no consents or approvals required other than those that have
been obtained, perfected security interests in the Purchased Assets, and any
other collateral pledged pursuant to the Repurchase Documents, Investment
Company Act matters and the applicability of Bankruptcy Code safe harbors, and
(vii) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as Buyer may require;
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(b)           (i) UCC financing statements have been filed against Seller in all
filing offices required to perfect the security interest granted herein,
(ii) Buyer has received such searches of UCC filings, tax liens, judgments,
pending litigation and other matters relating to Seller and the Purchased Assets
as Buyer may require, and (iii) the results of such searches are satisfactory to
Buyer;
 
(c)           Buyer has received payment from Seller of all fees and expenses
then payable under the Fee Letter and the other Repurchase Documents, as
contemplated by Section 13.02;
 
(d)           Seller has paid to Buyer the Structuring Fee; and
 
(e)           Buyer has completed to its satisfaction such due diligence and
modeling as it may require.
 
Buyer acknowledges and agrees that, upon Buyer entering into a Transaction on
the first Purchase Date, any and all conditions precedent set forth in this
Section 6.01 shall be deemed satisfied or waived in writing by Buyer, unless
otherwise specifically provided in a separate writing delivered by Buyer to
Seller on or prior to such first Purchase Date.
 
Section 6.02                      Conditions Precedent to All
Transactions.  Buyer shall not be obligated to enter into any Transaction or
purchase any Asset (as determined or waived by
Buyer) until the following additional conditions have been satisfied in the
discretion of Buyer, or waived by Buyer, with respect to each Asset on and as of
the Purchase Date therefor:
 
(a)           Buyer has received the following documents:  (i) an Underwriting
Package, (ii) a Confirmation, (iii) a trust receipt and other items required to
be delivered under the Custodial Agreement, and (iv) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as Buyer may require;
 
(b)           immediately before such Transaction and after giving effect
thereto and to the intended use thereof, no Representation Breach (including
with respect to any Purchased Asset), Default, Event of Default, Margin Deficit,
Material Adverse Effect or Market Disruption Event exists;
 
(c)           Buyer has completed its due diligence review of the Underwriting
Package, Asset Documents and such other documents, records and information as
Buyer deems appropriate, and the results of such reviews are satisfactory to
Buyer;
 
(d)           Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;
 
(e)           the aggregate outstanding Purchase Price of all Transactions does
not exceed the Maximum Amount after giving effect to such Transaction;
 
(f)           the Purchase Date is not later than the Funding Expiration Date
and the Repurchase Date is not later than the Facility Termination Date;
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(g)           Seller and Custodian have satisfied all requirements and
conditions and have performed all covenants, duties, obligations and agreements
contained in the Repurchase Documents to be performed by such Person on or
before the Purchase Date;
 
(h)           if requested by Buyer, such opinions from counsel to Seller and
Guarantor as Buyer may require, including, without limitation, with respect to
the perfected security interest in the Purchased Assets and any other collateral
pledged pursuant to the Repurchase Document; and
 
(i)           Buyer has received a copy of any Interest Rate Protection
Agreement and related documents entered into with respect to such Asset, Seller
has assigned to Buyer all of Seller’s rights (but none of its obligations) under
such Interest Rate Protection Agreement and related documents, and no
termination event (other than any Mandatory Reduction Event, as defined in the
related Interest Rate Protection Agreement), default or event of default
(however defined) exists thereunder.
 
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 (other than those
conditions which are expressly satisfied based upon Buyer’s determination,
satisfaction or approval) have been satisfied, unless such failure was set forth
in an exceptions schedule to the relevant Confirmation or otherwise waived in
writing by Buyer on or before the related Purchase Date.
 
The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was set forth in an exceptions schedule to the relevant Confirmation or
otherwise waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall, within three (3) Business Days of written notice of such
rescission, pay to Buyer and any Affiliated Hedge Counterparty the Repurchase
Price of such Purchased Asset.
 
ARTICLE 7
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect, except as set forth in Schedule 2, as follows:
 
Section 7.01                      Seller.  Seller has been duly organized and
validly exists in good standing as a corporation, limited liability company or
limited partnership, as applicable, under the laws of the jurisdiction of its
incorporation, organization or formation.  Seller (a) has all requisite power,
authority, legal right, licenses and franchises, (b) is duly qualified to do
business in all jurisdictions necessary, and (c) has been duly authorized by all
necessary action, to (w) own, lease and operate its properties and assets,
(x) conduct its business as presently conducted, (y) execute, deliver and
perform its obligations under the Repurchase Documents to which it is a party,
and (z) acquire, own, sell, assign, pledge and repurchase the Purchased
Assets.  As of the Closing Date, RCC Commercial, Inc.’s exact legal name is set
forth in the preamble and signature pages of this Agreement.  As of the Closing
Date, RCC Commercial, Inc.’s location (within the meaning of Article 9 of the
UCC) is the State of
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Delaware, and the office where RCC Commercial, Inc. keeps all records (within
the meaning of Article 9 of the UCC) relating to its Purchased Assets is at the
address of RCC Commercial, Inc. referred to in Annex II.  RCC Commercial, Inc.
has not changed its legal name or location (within the meaning of Article 9 of
the UCC) within the twelve (12) months immediately preceding the Closing
Date.  RCC Commercial, Inc.’s organizational identification number is 3930249
and its tax identification number is20 2383712.  As of the Closing Date, RCC
Real Estate, Inc.’s exact legal name is set forth in the preamble and signature
pages of this Agreement.  As of the Closing Date, RCC Real Estate, Inc.’s
location (within the meaning of Article 9 of the UCC) is the State of Delaware,
and the office where RCC Real Estate, Inc. keeps all records (within the meaning
of Article 9 of the UCC) relating to its Purchased Assets is at the address of
RCC Real Estate, Inc. referred to in Annex II.  RCC Real Estate, Inc. has not
changed its legal name or location (within the meaning of Article 9 of the UCC)
within the twelve (12) months immediately preceding the Closing Date.  RCC Real
Estate, Inc.’s organizational identification number is 3930259 and its tax
identification number is 20 2383683.  Seller is a wholly-owned Subsidiary of
Guarantor.  The fiscal year of Seller is the calendar year.
 
Section 7.02                      Repurchase Documents.  Each Repurchase
Document to which Seller is a party has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity.  The execution, delivery and performance by Seller of each Repurchase
Document to which it is a party do not and will not (a) conflict with, result in
a breach of, or constitute (with or without notice or lapse of time or both) a
default under, any (i) Governing Document, Indebtedness, Guarantee Obligation or
Contractual Obligation applicable to Seller or any of its properties or assets,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority, or (b) result in the creation of any Lien
(other than Permitted Liens) on any of the properties or assets of Seller.  All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect.  The
execution, delivery and performance of the Repurchase Documents by Seller do not
require compliance by Seller with any “bulk sales” or similar law.  There is no
material litigation, proceeding or investigation pending or, to the Knowledge of
Seller threatened, against Seller, Manager or Guarantor before any Governmental
Authority (a) asserting the invalidity of any Repurchase Document, (b) seeking
to prevent the consummation of any Transaction, or (c) that has a Material
Adverse Effect.
 
Section 7.03                      Solvency.  None of Seller, Manager or
Guarantor is or ever has been the subject of an Insolvency Proceeding.  Seller,
Manager and Guarantor are Solvent and the Transactions do not and will not
render Seller, Manager or Guarantor not Solvent.  Seller is not entering into
the Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Manager or Guarantor.  Seller has received or
will receive reasonably equivalent value for the Repurchase Documents and each
Transaction.  Seller has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.  Seller is generally able to pay, and as of
the date hereof is paying, its debts as they come due.
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Section 7.04                      Taxes.  Seller and Guarantor and each
Affiliate of Seller and Guarantor have timely filed all required federal income
tax returns and all other material tax returns, domestic and foreign, required
to be filed by them and have timely paid all material taxes (including mortgage
recording taxes), assessments, fees, and other governmental charges payable by
them, or with respect to any of their properties or assets, which have become
due except for any such taxes, assessments, fees and other governmental charges
that either (i) are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP or (ii) collectively, do not exceed an amount equal to
$10,000 as of the Closing Date and $25,000 at any time thereafter.  No Liens for
Taxes (other than Permitted Liens) have been filed against any assets of Seller,
Guarantor or any Affiliate of Seller or Guarantor, and no claim is currently
being asserted with respect to any Taxes of such Persons, unless either (i) such
Liens or claims relate to Taxes, assessments, fees and other governmental
charges that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP or (ii) collectively, such Taxes and claims (without
duplication) do not exceed $10,000 as of the Closing Date and $25,000 at any
time thereafter.
 
Section 7.05                      Financial Condition.  The audited balance
sheet of Guarantor as at the fiscal year most recently ended for which such
audited balance sheet is available, and the related audited statements of income
and retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification arising out of the
audit conducted by Guarantor’s independent certified public accountants, copies
of which have been delivered to Buyer, are complete and correct in all material
respects and present fairly in all material respects the financial condition of
Guarantor as of such date and the results of its operations and cash flows for
the fiscal year then ended.  All such financial statements, including related
schedules and notes, were prepared in accordance with GAAP except as disclosed
therein.
 
Section 7.06                      True and Complete Disclosure.  The written
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and schedules furnished
by or on behalf of Seller to Buyer in connection with the Repurchase Documents
and the Transactions, when taken as a whole, do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading in any material respect; provided that with respect to
projected financial information, budgets and other forecasts and estimates,
Seller represents and warrants only that such information, budgets, forecasts
and estimates were prepared in good faith based upon assumptions believe to be
reasonable at the time.  All written information furnished after the date hereof
by or on behalf of Seller and delivered to Buyer in connection with the
Repurchase Documents and Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Section 7.07                      Compliance with Laws.  Seller has complied in
all material respects with all Requirements of Laws, and no Purchased Asset
contravenes any Requirements of Laws.  Neither Seller nor any Affiliate of
Seller (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act of 1917, (b) is in violation of any Anti-Terrorism Law,
(c) is a blocked person described in Section 1 of Executive Order 13224 or to
its Knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities.  The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity.  Seller is a “qualified purchaser” as defined in the
Investment Company Act.  None of Seller, Manager or Guarantor (a) is a “broker”
or “dealer” as defined in, or could be subject to a liquidation proceeding
under, the Securities Investor Protection Act of 1970, or (b) is subject to
regulation by any Governmental Authority limiting its ability to incur the
Repurchase Obligations.  Seller and all Affiliates of Seller are in compliance
with the Foreign Corrupt Practices Act of 1977 and any foreign counterpart
thereto.  Neither Seller nor any Affiliate of Seller has made, offered, promised
or authorized a payment of money or anything else of value (a) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (b) to any foreign official, foreign political party,
party official or candidate for foreign political office, or (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to Seller, any Affiliate of Seller or any other Person, in
violation of the Foreign Corrupt Practices Act.
 
Section 7.08                      Compliance with ERISA.  With respect to
Seller, Guarantor or any ERISA Affiliate thereof, during the immediately
preceding five (5) year period, (a) neither a Reportable Event nor a
material  “accumulated funding deficiency” nor a material “unpaid minimum
required contribution” as defined in the Code or ERISA has occurred, (b) each
Plan has complied in all material respects with the applicable provisions of the
Code and ERISA, (c) no termination of a Single Employer Plan has occurred
resulting in any liability that has remained unfunded, and (d) no Lien in favor
of the PBGC or a Plan has arisen that has not been discharged.  The present
value of all accumulated benefit obligations under each Single Employer Plan
(determined using the funding methods and assumptions of such Plan) relating to
Seller, Guarantor or any ERISA Affiliate thereof did not, as of the last annual
valuation date prior to the date hereof, exceed the value of the assets of such
Plan allocable to such accumulated benefit obligations.  Neither Seller nor any
ERISA Affiliate is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.  Each of Seller and Guarantor do not
provide any medical or health benefits to former employees other than as
required by the Consolidated Omnibus Budget Reconciliation Act, as amended, or
similar state or local law (collectively, “COBRA”).  None of the assets of
Seller or Guarantor are deemed to be plan assets within the meaning of 29 C.F.R.
2510.3-101 as modified by Section 3(42) of ERISA.
 
Section 7.09                      No Default or Material Adverse Effect.  No
Default or Event of Default exists.  No default or event of default (however
defined) which has or is reasonably likely to have a Material Adverse Effect on
Seller exists under any Indebtedness, Guarantee Obligations or Contractual
Obligations of Seller.  Seller believes that it is and will be able to perform
each agreement,
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
duty, obligation and covenant contained in the Repurchase Documents to which it
is a party and that it is not subject to any agreement, obligation, restriction
or Requirements of Law that would unduly burden its ability to do so or could
reasonably be expected to have a Material Adverse Effect.  Seller has no
Knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect.  To Seller’s
Knowledge, no Internal Control Event has occurred and is continuing that would
reasonably be expected to have a Material Adverse Effect.
 
Section 7.10                      Purchased Assets. Each Purchased Asset is an
Eligible Asset.  Each representation and warranty of Seller set forth in the
Repurchase Documents (including in Schedule 1) and in the Asset Documents (to
the extent any are made therein) with respect to each Purchased Asset is true
and correct.  The review and inquiries made on behalf of Seller in connection
with the next preceding sentence have been made by Persons having the requisite
expertise, knowledge and background to verify such representations and
warranties.  Seller has  complied with all requirements of the Custodial
Agreement with respect to each Purchased Asset, including delivery to Custodian
of all required Asset Documents.  Seller has no Knowledge of any fact that could
reasonably lead it to expect that any Purchased Asset will not be paid in
full.  No Purchased Asset is the subject of any compromise, adjustment,
extension, satisfaction, subordination, rescission, setoff, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning such Purchased
Asset or otherwise, by Seller, Guarantor or any Affiliate of Seller or
Guarantor, Transferor, or other Person, except as set forth in the Asset
Documents delivered to Buyer or in the related Confirmation.  No procedures
believed by Seller to be adverse to Buyer were utilized by Seller in identifying
or selecting the proposed Purchased Assets for sale to Buyer.  Each proposed
Purchased Asset was underwritten in accordance with and satisfies applicable
standards established by Seller and Guarantor.  None of the Asset Documents has
any marks or notations added by or on behalf of Seller indicating that it has
been sold, assigned, pledged, encumbered or otherwise conveyed by Seller to any
Person other than Buyer.  If any Asset Document requires the holder or
transferee of the related Purchased Asset to be a qualified transferee,
qualified institutional lender or qualified lender (however defined), Seller
meets such requirement.  Assuming that Buyer also meets such requirement, the
assignment and pledge of such Purchased Asset to Buyer pursuant to the
Repurchase Documents do not violate such Asset Document.  Seller and all
Affiliates of Seller have no Retained Interests.  Seller and all Affiliates of
Seller (a) have sold and transferred all Servicing Rights with respect to the
Purchased Assets to Buyer, (b) have not previously assigned any such Servicing
Rights to any other Person and (c) have no Retained Interests.
 
Section 7.11                      Purchased Assets Acquired from Transferors. 
With respect to each Purchased Asset purchased by Seller or an Affiliate of
Seller from a Transferor, (a) such Purchased Asset was acquired and transferred
pursuant to a Purchase Agreement, (b) such Transferor received reasonably
equivalent value in consideration for the transfer of such Purchased Asset,
(c) no such transfer was made for or on account of an antecedent debt owed by
such Transferor to Seller or an Affiliate of Seller, (d) no such transfer is or
may be voidable or subject to avoidance under the Bankruptcy Code, and (e) the
representations and warranties made by such Transferor to Seller or such
Affiliate in such Purchase Agreement are hereby incorporated herein mutatis
mutandis and are hereby remade by Seller to Buyer on each date as of which they
speak in such Purchase Agreement.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
Section 7.12                      Transfer and Security Interest.  The
Repurchase Documents constitute a valid and effective transfer to Buyer of all
right, title and interest of Seller in, to and under all Purchased Assets
(together with all related Servicing Rights), free and clear of any Liens (other
than Permitted Liens).  With respect to the protective security interest granted
by Seller in Section 11.01, upon the delivery of the Confirmations and the Asset
Documents to Custodian, the execution and delivery of the Custodial Agreement by
Seller, Buyer, Custodian and Securities Intermediary and the filing of the UCC
financing statements as provided herein, such security interest shall be a valid
first-priority perfected security interest to the extent such security interest
can be perfected by possession, filing or control under the UCC, subject only to
Permitted Liens.  Upon receipt by Custodian of each Asset Document required to
be endorsed in blank by Seller and payment by Buyer of the Purchase Price for
the related Purchased Asset, Buyer shall either own such Purchased Asset or have
a valid first-priority perfected security interest in such Purchased Asset.  The
Purchased Assets constitute the following, as defined in the UCC: a general
intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement.  Seller has not sold, assigned, pledged, encumbered or otherwise
conveyed any of the Purchased Assets to any Person other than pursuant to the
Repurchase Documents.  Seller has not authorized the filing of and is not aware
of any UCC financing statements filed against Seller as debtor that include the
Purchased Assets, other than any financing statement that has been terminated or
has been or will be filed pursuant to this Agreement or for which a release of
such Purchased Asset has been filed.
 
Section 7.13                      No Broker.  Neither Seller nor any Affiliate
of Seller has dealt with any broker, investment banker, agent or other Person,
except for Buyer or an Affiliate of Buyer, who may be entitled to any commission
or compensation in connection with any Transaction.
 
Section 7.14                      Interest Rate Protection
Agreements.  (a) Seller has entered into all Interest Rate Protection Agreements
required under Section 8.11, (b) each such Interest Rate Protection Agreement is
in full force and effect, but only to the extent that the related Purchased
Asset has not previously been reconveyed to Seller by Buyer in accordance with
this Agreement, (c) no termination event  (other than any Mandatory Reduction
Event, as defined in the related Interest Rate Protection Agreement) or event of
default (however defined) exists thereunder, and (d) Seller has effectively
assigned to Buyer all Seller’s rights (but none of its obligations) under such
Interest Rate Protection Agreement.
 
Section 7.15                      Investment Company Act.  Neither Seller nor
Guarantor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act, or
otherwise required to register under the Investment Company Act.
 
Section 7.16                      Chief Executive Office; Jurisdiction of
Organization.
 
(a)           The jurisdiction of organization of RCC Commercial, Inc. on the
date of this Agreement is Delaware.  RCC Commercial, Inc. has not, prior to the
Closing Date, changed its jurisdiction of organization.  The jurisdiction of
organization of RCC Real Estate, Inc. on the date of this Agreement is
Delaware.  RCC Real Estate, Inc. has not, prior to the Closing Date, changed its
jurisdiction of organization.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(b)           During the preceding five (5) years, Guarantor has not filed or
had filed against it any bankruptcy, receivership or similar petitions nor has
it made any general assignment for the benefit of creditors.
 
Section 7.17                      REIT Status.  Guarantor is a REIT and has not
engaged in any “prohibited transactions” as defined in Sections
857(b)(6)(B)(iii) and (C) of the Code.  Guarantor for its current taxable year
is entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each
taxable year for which it claims a deduction in its Form 1120-REIT filed with
the IRS.  Seller is a “qualified REIT subsidiary” of Guarantor, within the
meaning of Section 856(i)(2) of the Code.
 
ARTICLE 8
 
COVENANTS OF SELLER
 
From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller shall perform and observe the
following covenants, which shall be given independent effect (so that if a
particular action or condition is prohibited by any covenant, the fact that it
would be permitted by an exception to or be otherwise within the limitations of
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists):
 
Section 8.01                      Existence; Governing Documents; Conduct of
Business.  Seller shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, and (d) not modify, amend or terminate its Governing
Documents, except to the extent that such modification or amendment would not
have a material adverse effect on the ability of Seller to perform its
obligations under the Repurchase Documents.  Seller shall (a) continue to engage
in the same or similar general lines of business as presently conducted by it
and any lines of business related, incidental or complementary thereto and
(b) maintain and preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business, and (c) maintain
Seller’s status as a qualified transferee, qualified institutional lender or
qualified lender (however defined) under the Asset Documents.  Seller shall not
(a) change its name, organizational number, tax identification number, fiscal
year, method of accounting (from accrual accounting), identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), unless
in each case Seller has given at least thirty (30) days prior notice to Buyer
and promptly after such change takes all actions, if any, required under the UCC
to continue the first-priority (subject only to Permitted Liens) perfected
security interest of Buyer in the Purchased Assets.  Seller shall enter into
each Transaction as principal, unless Buyer agrees before a Transaction that
Seller may enter into such Transaction as agent for a principal and under terms
and conditions disclosed to Buyer.
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
Section 8.02                      Compliance with Laws, Contractual Obligations
and Repurchase Documents.  Seller shall comply in all material respects with all
Requirements of Laws, including those relating to any Purchased Asset and to the
reporting and payment of taxes.  No part of the proceeds of any Transaction
shall be used for any purpose that violates Regulation T, U or X of the Board of
Governors of the Federal Reserve System.  Seller shall conduct the requisite due
diligence, if any, in connection with the acquisition of each Asset for purposes
of complying with the Anti–Terrorism Laws.  Seller shall maintain the Custodial
Agreement in full force and effect.  Seller shall not directly or indirectly
enter into any agreement that would be violated or breached by any Transaction
or the performance by Seller of any Repurchase Document.
 
Section 8.03                      Structural Changes.  Seller shall not enter
into a merger or consolidation, or liquidate, wind up or dissolve, or sell all
or substantially all of its assets or properties, or permit any changes in the
ownership of its Equity Interests, without the written consent of Buyer and
prior written notice to each Affiliated Hedge Counterparty.  Seller shall ensure
that all Equity Interests of Seller shall continue to be owned by the owner or
owners thereof as of the date hereof.  Seller shall ensure that no Purchased
Asset shall be pledged to any Person other than Buyer.
 
Section 8.04                      Protection of Buyer’s Interest in Purchased
Assets.  With respect to each Purchased Asset, Seller shall take all action
necessary or required by the Repurchase Documents or Requirements of Law or
reasonably requested by Buyer, to perfect, protect and more fully evidence
Buyer’s ownership of and first-priority perfected (subject only to Permitted
Liens) security interest in such Purchased Asset, including executing or causing
to be executed such other instruments or notices as may be necessary or
appropriate and filing and maintaining effective UCC financing statements,
continuation statements and assignments and amendments thereto.  Seller shall
comply with all requirements of the Custodial Agreement with respect to each
Purchased Asset, including the delivery to Custodian of all required Asset
Documents in its possession.  Seller shall (a) not assign, sell, transfer,
pledge, hypothecate, grant, create, incur, assume or suffer or permit to exist
any security interest in or Lien (other than Permitted Liens) on any Purchased
Asset to or in favor of any Person other than to or in favor of Buyer and other
than any security interest or Lien by or through Buyer, (b) defend such
Purchased Asset against, and take such action as is necessary to remove, any
such Lien, and (c) defend the right, title and interest of Buyer in and to all
Purchased Assets against the claims and demands of all Persons whomsoever (other
than holders of Permitted Liens and holders of claims and demands created by or
through Buyer).  Notwithstanding the foregoing, if Seller grants a Lien on any
Purchased Asset in violation of this Section 8.04 or any other Repurchase
Document, Seller shall be deemed to have simultaneously granted an equal and
ratable Lien on such Purchased Asset in favor of Buyer and Affiliated Hedge
Counterparties to the extent such Lien has not already been granted to Buyer and
Affiliated Hedge Counterparties; provided, that such equal and ratable Lien
shall not cure any resulting Event of Default.  Seller shall not materially
amend, modify, waive or terminate any provision of any Purchase
Agreement.  Seller shall not consent to any material extension, amendment,
waiver, termination, rescission, cancellation, release or other modification of
the material terms of, or any material collateral, guaranty or indemnity for, or
the exercise of any material right or remedy of a holder of, any Purchased Asset
that materially and adversely affects the interests of Buyer in any Purchased
Asset without the prior written consent of Buyer.  Seller shall mark its
computer records and tapes to evidence the interests granted to Buyer
hereunder.  Seller shall not take any action to cause any Purchased Asset that
is not evidenced by an instrument or chattel paper (as defined in the UCC) to be
so evidenced unless the next sentence is complied with.  If a Purchased Asset
becomes evidenced by an instrument or chattel paper, the same shall be promptly
delivered to Custodian on behalf of Buyer, together with endorsements reasonably
required by Buyer.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Section 8.05                      Actions of Seller Relating to Liens.  Seller
shall not (a) contract, create, incur, assume or permit to exist any Lien on or
with respect to any Purchased Asset, except for Permitted Liens, or (b) except
as provided in the preceding clause (a), grant, allow or enter into any
agreement or arrangement with any Person that prohibits or restricts or purports
to prohibit or restrict the granting of any Lien on any Purchased Asset.
 
Section 8.06                      Maintenance of Property, Insurance and
Records.  Seller shall (a) keep all tangible property useful and necessary in
its business in good working order and condition, (b) maintain insurance on all
its tangible properties in accordance with customary and prudent practices of
companies engaged in the same or a similar business, and (c) furnish to Buyer
upon request information and certificates with respect to such
insurance.  Seller shall maintain and implement administrative and operating
procedures (including the ability to recreate records relating to the Purchased
Assets if the original records are destroyed) and shall keep and maintain all
documents, books, records and other information (including with respect to the
Purchased Assets) that are reasonably necessary or advisable in the conduct of
its business.
 
Section 8.07                      Tax Treatment of Seller and Guarantor.  Seller
and Guarantor and each Affiliate of Seller and Guarantor shall timely file or
cause to be filed all required federal income tax returns and all other material
tax returns, domestic and foreign, required to be filed by them and shall timely
pay all material taxes, assessments, fees and other governmental charges payable
by them or imposed with respect to any of their properties or assets, except for
any such Taxes, assessments, fees and other governmental charges that either (i)
are being contested in good faith by appropriate proceedings diligently
conducted and for which appropriate reserves have been established in accordance
with GAAP or (ii) collectively, do not exceed an amount equal to $10,000 as of
the Closing Date and $25,000 at any time thereafter.
 
Section 8.08                      Delivery of Income.  Seller shall deposit, or
cause to be deposited, all Income in respect of the Purchased Assets into the
Securities Account in accordance with Section 5.01 hereof on the day the related
payments are due to be made to the holder thereof pursuant to the related Asset
Documents.  In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall, upon Buyer’s request, provide, or cause to be
provided, to Buyer sufficient detail to enable Buyer to identify the Purchased
Asset to which such payment applies.  If Seller receives any certificates
evidencing ownership or instruments with respect to any Purchased Assets,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any such Purchased Assets or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and promptly
deliver the same to Buyer or its designee in the exact form received (or if
required under the Custodial Agreement to be delivered to Custodian, to
Custodian), together with duly executed instruments of transfer, stock powers or
assignment in blank and such other documentation as Buyer (or Custodian, if
applicable) shall reasonably request.  If any Income is received by Seller,
Guarantor or any Affiliate of Seller or Guarantor with respect to any Purchased
Asset, Seller shall pay or deliver such Income to Buyer or Custodian on behalf
of Buyer or cause such Income to be credited to same in the Securities Account
within two (2) Business Days after receipt and, until so paid or delivered, hold
such Income in trust for Buyer.
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
Section 8.09                      Delivery of Financial Statements and Other
Information.
 
  Seller shall deliver the following to Buyer, as soon as available and in any
event within the time periods specified:
 
(a)           within forty-five (45) days after the end of each fiscal quarter
and each fiscal year of Guarantor, (i) the unaudited balance sheet of Guarantor
as at the end of such period, (ii) the related unaudited statements of income,
retained earnings and cash flows for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, and (iii) a Compliance Certificate;
 
(b)           within ninety (90) days after the end of each fiscal year of
Guarantor, (i) the audited balance sheet of Guarantor as at the end of such
fiscal year, (ii) the related statements of income, retained earnings and cash
flows of Guarantor for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year of Guarantor, (iii) an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said financial statements fairly present in
all material respects the financial condition and results of operations of
Guarantor as at the end of and for such fiscal year in accordance with GAAP,
(iv) a certification from such accountants that, in making the examination
necessary therefor, no actual knowledge was obtained as to a breach as of the
end of such fiscal year of any financial covenants with respect to Guarantor
contained in the Repurchase Documents except as specified therein,
(v) projections of Guarantor of the operating budget and cash flow budget of
Guarantor for the following fiscal year, and (vi) a Compliance Certificate;
 
(c)           all reports submitted to Guarantor by its independent certified
public accountants in connection with each annual, interim or special audit of
the books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;
 
(d)           all financial statements and material reports, notices and other
documents that Guarantor sends generally to holders of its Equity Interests or
makes to or files with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, promptly after the delivery or filing thereof;
and
 
(e)           such other information regarding the financial condition,
operations or business of Seller or Guarantor as Buyer may reasonably request.
 
Notwithstanding the foregoing, the obligations of Seller to deliver financial
statements pursuant to Section 8.09(a) or (b) will be satisfied by furnishing
either (A) the applicable financial statements of Guarantor, or (B) Guarantor’s
Form 10-Q or 10-K, as applicable, filed with the SEC, and such materials may be
delivered to Buyer electronically.
 
Section 8.10                      Delivery of Notices.
 
  Seller shall promptly notify Buyer and any other Affiliated Hedge Counterparty
of the occurrence of any of the following of which Seller has Knowledge,
together with a certificate of a Responsible Officer of Seller setting forth
details of such occurrence and any action Seller has taken or proposes to take
with respect thereto:
 
 
- 39 -

--------------------------------------------------------------------------------

 
(a)           a Representation Breach;
 
(b)           any of the following:  (i) with respect to any Purchased Asset:
material decline in Market Value, material loss, violation of Requirements of
Law or any other actual or expected event or change in circumstances that could
reasonably be expected to result in a default or material decline in value or
cash flow with respect to such Purchased Asset, and (ii) with respect to Seller
or Guarantor: violation of Requirements of Law, material decline in the value of
Seller’s or Guarantor’s assets or properties, an Internal Control Event or other
event or circumstance that could reasonably be expected to have a Material
Adverse Effect;
 
(c)           the existence of any Default, Event of Default or material default
under or related to a Purchased Asset, or Asset Document or under
any  Indebtedness, Guarantee Obligation or Contractual Obligation of Seller;
 
(d)           the establishment of a rating by any Rating Agency applicable to
Seller or Guarantor, and any downgrade in or withdrawal of such rating once
established;
 
(e)           the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) could
reasonably be expected to have a material adverse effect on the property,
assets, business, operations or financial condition of Seller or Guarantor or a
Purchased Asset, (ii) questions or challenges the validity or enforceability of
any Repurchase Document, Transaction or Purchased Asset or (iii) individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or
 
(f)           any change in Guarantor’s status as a REIT.
 
Section 8.11                      Hedging.  With respect to each Purchased Asset
that is a Hedge Required Asset, Seller shall enter into one or more Interest
Rate Protection Agreements at the direction of and in a form acceptable to Buyer
with either (a) an Affiliated Hedge Counterparty or (b) any other Hedge
Counterparty, in the case of this clause (b), under an Interest Rate Protection
Agreement whose terms require Seller to collateralize all its payment
obligations (contingent or otherwise) thereunder, with cash and/or such other
collateral acceptable to the related Hedge Counterparty pursuant to an ISDA
Credit Support Annex in a form acceptable to Buyer.  Seller shall take such
actions as Buyer deems necessary to perfect the security interest granted in
each Interest Rate Protection Agreement pursuant to Section 11.01, and shall
assign to Buyer, which assignment shall be consented to in writing by each Hedge
Counterparty, all of Seller’s rights in, to and under each Interest Rate
Protection Agreement.
 
Section 8.12                      Guarantee Agreement.  If at any time (a) the
obligations of Guarantor under the Guarantee Agreement shall cease to be in
effect, (b) any Insolvency Event has occurred with respect to Guarantor, or (c)
any violation of any provision set forth in the Guarantee Agreement (any of the
foregoing events, a “Guarantee Default”), then, within sixty (60) days after the
occurrence of any such Guarantee Default, cause a replacement guarantor
acceptable to Buyer to assume in writing all obligations of Guarantor under the
Guarantee Agreement or become a Guarantor, as Buyer deems necessary to correct
such Guarantee Default.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
Section 8.13                      Management Internalization.  Seller shall not
permit Guarantor to internalize its management without Buyer’s prior written
approval (which approval shall not be unreasonably withheld, delayed or
conditioned).
 
Section 8.14                      REIT Status.  Guarantor (i) shall at all times
continue to be (A) qualified as a REIT and (B) entitled to a dividends paid
deduction under the requirements of Section 857 of the Code with respect to any
dividends paid by it with respect to each taxable year for which it claims a
deduction in its Form 1120-REIT filed with the IRS, and (ii) shall not enter
into any “prohibited transactions” as defined in Sections 857(b)(6)(B)(iii) of
the Code.  Seller shall at all times continue to be a “qualified REIT
subsidiary” of Guarantor, within the meaning of Section 856(i)(2) of the Code.
 
ARTICLE 9
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller, on and as of the date of this
Agreement, each Purchase Date, and at all times when any Repurchase Document or
Transaction is in full force and effect, as follows:
 
Section 9.01                      Investment Intent and Nature of Buyer.  Buyer
is acquiring each Purchased Asset for its own account for investment only, and
not with a view to any resale or public distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws (it being acknowledged and agreed that Buyer has the right
to transfer any or all of the Purchased Assets subject to applicable securities
laws and any restrictions under this Agreement).  Buyer is:  (i) a “qualified
institutional buyer” within the meaning of Rule 144A of the Securities Act; and
(ii) a “qualified purchaser” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 9.02                      Not a Plan.  Buyer is not (a) a retirement
plan, an employee benefit plan or other plan or arrangement, including an
individual retirement account or annuity, a Keogh plan or a collective
investment fund or separate account in which such plans, accounts or
arrangements are invested, including an insurance company general account, that
is subject to Title I (including the fiduciary responsibility provisions) of
ERISA or Section 4975 of the Code, or any federal, state, foreign or local law
that is, to a material extent, similar to the foregoing provisions of ERISA or
the Code (each, a “Plan”), or any entity that is deemed to hold Plan assets of
the foregoing by reason of such Plan’s investment in such entity, (b) a “benefit
plan investor” (as defined in U.S. Department of Labor regulation, 29 C.F.R.
Section 2510.3-101(f)), or (c) a person who is directly or indirectly purchasing
any Purchased Asset on behalf of, as named fiduciary of, as trustee of, or with
the assets of, a Plan or a “benefit plan investor.”
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 10.01                     Events of Default.  Each of the following
events shall be an “Event of Default”:
 
(a)           Seller fails to make a payment of (i) Margin Deficit or Repurchase
Price (other than Price Differential) when due, whether by acceleration or
otherwise, (ii) Price Differential within two (2) Business Days of when the same
shall become due and payable, or (iii) any other amount when due, in each case
under the Repurchase Documents within three (3) Business Days of when the same
shall become due and payable (except that any such failure shall not be an Event
of Default if sufficient funds are on deposit in the Securities Account and the
Securities Account Bank has not remitted such funds to Buyer on a timely basis);
 
(b)           Seller fails to observe or perform in any material respect any
other Repurchase Obligation of Seller under the Repurchase Documents (other than
a Representation Breach), and (except in the case of a failure to perform or
observe the Repurchase Obligations of Seller under Section 8.04 and 18.08(a))
such failure continues unremedied for ten (10) days after the earlier of receipt
of notice thereof from Buyer or the discovery of such failure by Seller;
 
(c)           any Representation Breach exists and continues unremedied for
ten (10) days after the earlier of receipt of written notice thereof from Buyer
or the discovery of such failure by Seller;
 
(d)           Seller or Guarantor defaults beyond any applicable grace period in
paying any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$10,000,000 with respect to Seller, or $10,000,000 with respect to Guarantor
(and such default is not cured or waived), and the effect of such default is to
permit the acceleration thereof (regardless of whether such acceleration
occurs);
 
(e)           Seller, Guarantor or any Affiliate of Seller or Guarantor defaults
beyond any applicable grace period in paying any amount or performing any
Indebtedness with an outstanding amount of at least $1,000,000 due to Buyer or
any Affiliate of Buyer under any other financing, hedging, security or other
agreement (other than under this Agreement or any other Repurchase Document)
between Seller, Guarantor or any Affiliate of Seller or Guarantor and Buyer or
any Affiliate of Buyer;
 
(f)           an Insolvency Event occurs with respect to Seller or Guarantor;
provided, however, that such Insolvency Event, if an involuntary Insolvency
Event with respect to Guarantor, shall be an Event of Default only if Section
8.12 is not complied with within forty-five (45) days;
 
(g)           a Change of Control occurs with respect to Seller, Manager or
Guarantor;
 
(h)           a final judgment or judgments for the payment of money in excess
of $10,000,000 with respect to Seller, or $10,000,000 with respect to Guarantor
in the aggregate that is not insured against is entered against Seller or
Guarantor by one or more Governmental Authorities and the same is not satisfied,
discharged (or provision has not been made for such discharge) or bonded, or a
stay of execution thereof has not been procured, within forty-five (45) days
from the date of entry thereof;
 
 
- 42 -

--------------------------------------------------------------------------------

 
(i)           a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents, or
(iv) remove, limit or restrict the approval of Seller of the foregoing as an
issuer, buyer or a seller of securities, and in each case such action is not
discontinued or stayed within forty-five (45) days;
 
(j)           Seller, Guarantor or any Affiliate of Seller or Guarantor admits
in writing that it is not Solvent or is not able or not willing to perform any
of its Repurchase Obligations, or any of its material Contractual Obligations,
Guarantee Obligations, Capital Lease Obligations or Off-Balance Sheet
Obligations;
 
(k)           any material provision of the Repurchase Documents, any right or
remedy of Buyer or obligation, covenant, agreement or duty of Seller thereunder,
or any Lien, security interest or control granted under or in connection with
the Repurchase Documents or Purchased Assets terminates (other than in
accordance with any Repurchase Documents or with consent of Buyer), is declared
null and void by a judgment of a court of competent authority, ceases to be
valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Seller or Guarantor, or the validity, effectiveness, binding
nature or enforceability thereof is contested, challenged, denied or repudiated
by Seller or any other Person, in each case directly, indirectly, in whole or in
part;
 
(l)           Buyer ceases for any reason to have a valid and perfected first
priority security interest in any Purchased Asset;
 
(m)           Seller engages in any conduct or action where Buyer’s prior
consent is required by any Repurchase Document and Seller fails to obtain such
consent;
 
(n)           Seller or any other Person fails to deposit to the Securities
Account all Income and other amounts as required by Section 5.01 and other
provisions of this Agreement within one (1) Business Day of when due;
 
(o)           any termination event (other than any Mandatory Reduction Event,
as defined in the related Interest Rate Protection Agreement) or event of
default (however defined) shall have occurred with respect to Seller under any
Interest Rate Protection Agreement with an Affiliated Hedge Counterparty;
 
(p)           Guarantor breaches any of the obligations, terms or conditions set
forth in the Guarantee Agreement and, solely with respect to non-monetary
breaches such breach remains uncured for at least ten (10) Business Days;
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(q)           any condition or circumstance exists which causes, constitutes or
is reasonably likely to cause or constitute a Material Adverse Effect and/or a
Market Disruption Event, as determined by Buyer; or
 
(r)           Guarantor (i) fails to continue to be (A) qualified as a REIT or
(B) entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect to each
taxable year for which it claims a deduction in its Form 1120-REIT filed with
the IRS, or (ii) enters into a “prohibited transaction” as defined in Section
857(b)(6)(B)(iii) of the Code.
 
Section 10.02                     Remedies of Buyer as Owner of the Purchased
Assets.  If an Event of Default has occurred and is continuing, at the option of
Buyer, exercised by written notice to Seller (which option shall be deemed to be
exercised, even if no written notice is given, automatically and immediately
upon the occurrence of an Event of Default under Section 10.01(f)), the
Repurchase Date for all Purchased Assets shall be deemed automatically and
immediately to occur (the date on which such option is exercised or deemed to be
exercised, the “Accelerated Repurchase Date”).  If Buyer exercises or is deemed
to have exercised the foregoing option:
 
(a)           All Repurchase Obligations shall become immediately due and
payable on and as of the Accelerated Repurchase Date.
 
(b)           All amounts in the Securities Account and all Income paid after
the Accelerated Repurchase Date shall be retained by Buyer, for the account of
Buyer and Affiliated Hedge Counterparties, and applied in accordance with
Article 5.
 
(c)           Buyer, on behalf of Buyer and all Affiliated Hedge Counterparties,
may complete any assignments, allonges, endorsements, powers or other documents
or instruments executed in blank and otherwise obtain physical possession of all
Asset Documents and all other instruments, certificates and documents then held
by Custodian under the Custodial Agreement.  Buyer may obtain physical
possession of all servicing files and other files and records of Seller relating
to the Purchased Assets.  Seller shall deliver to Buyer such assignments and
other documents with respect thereto as Buyer shall request.
 
(d)           Buyer may immediately, at any time, and from time to time,
exercise either of the following remedies with respect to any or all of the
Purchased Assets:  (i)  sell such Purchased Assets on a servicing-released basis
in a recognized market and by means of a public or private sale at such price or
prices as Buyer accepts, and apply the net proceeds thereof in accordance with
Article 5, or (ii) retain such Purchased Assets and give Seller credit against
the Repurchase Price for such Purchased Assets (or if the amount of such credit
exceeds the Repurchase Price for such Purchased Assets, to other Repurchase
Obligations due and any other amounts then owing to Buyer by any other Person
pursuant to any Repurchase Document, in such order and in such amounts as
determined by Buyer), in an amount equal to the Current Mark-to-Market Value of
such Purchased Assets.  Until such time as Buyer exercises either such remedy
with respect to a Purchased Asset, Buyer may hold such Purchased Asset for its
own account and retain all Income with respect thereto.
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(e)           The Parties agree that the Purchased Assets are of such a nature
that they may decline rapidly in value, and may not have a ready or liquid
market.  Accordingly, Buyer shall not be required to sell more than one
Purchased Asset on a particular Business Day, to the same purchaser or in the
same manner.  Buyer may determine whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable.  Except as
expressly required herein, in any other Repurchase Document or by any
Requirements of Law, Buyer shall not be required to give notice to Seller or any
other Person prior to exercising any remedy in respect of an Event of
Default.  If no prior notice is given, Buyer shall give notice to Seller of the
remedies exercised by Buyer promptly thereafter.
 
(f)           Seller shall be liable to Buyer and Affiliated Hedge
Counterparties for (i) any amount by which the Repurchase Obligations due to
Buyer exceed the aggregate of the net proceeds and credits referred to in the
preceding clause (d), (ii) the amount of all actual out-of-pocket expenses,
including reasonable legal fees and expenses, actually incurred by Buyer or any
Affiliated Hedge Counterparty in connection with or as a consequence of an Event
of Default, (iii) any costs and losses payable under Section 12.03, and (iv) any
other actual loss, damage, cost or expense resulting from the occurrence of an
Event of Default.
 
(g)           Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.
 
(h)           Seller hereby appoints Buyer, on behalf of Buyer and Affiliated
Hedge Counterparties as attorney-in-fact of Seller for purposes of carrying out
the Repurchase Documents, including executing, endorsing and recording any
instruments or documents and taking any other actions that Buyer deems necessary
or advisable to accomplish such purposes, which appointment is coupled with an
interest and is irrevocable.
 
(i)           Buyer may, without prior notice to Seller, exercise any or all of
its set-off rights including those set forth in Section 18.17; provided, that
Buyer shall promptly notify Seller after any such set–off (but the failure to
give such notice shall not affect the validity of such set–off).  If an amount
or obligation is unascertained, Buyer may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant Party accounting
to the other Party when the amount or obligation is ascertained.  Nothing in
this Section 10.02(i) shall be effective to create a charge or other security
interest.  This Section 10.02(i) shall be without prejudice and in addition to
any right of set-off, combination of accounts, Lien or other rights to which any
Party is at any time otherwise entitled.
 
(j)           All rights and remedies of Buyer and Affiliated Hedge
Counterparties under the Repurchase Documents, including those set forth in
Section 18.17, are cumulative and not exclusive of any other rights or remedies
that Buyer or Affiliated Hedge Counterparties may have and may be exercised at
any time when an Event of Default shall have occurred and is continuing.  Such
rights and remedies may be enforced without prior judicial process or
hearing.  Seller agrees that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s-length.  Seller hereby expressly waives any defenses Seller
might have to require Buyer or any Affiliated Hedge Counterparty to enforce its
rights by judicial process or otherwise arising from the use of nonjudicial
process, disposition of any or all of the Purchased Assets, or any other
election of remedies.
 
 
- 45 -

--------------------------------------------------------------------------------

 


ARTICLE 11
 
SECURITY INTEREST
 
Section 11.01                     Grant.  Buyer and Seller intend that all
Transactions shall be sales to Buyer of the Purchased Assets and not loans from
Buyer to Seller secured by the Purchased Assets.  However, to preserve and
protect Buyer’s and any Affiliated Hedge Counterparty’s rights with respect to
the Purchased Assets and under the Repurchase Documents in the event that any
Governmental Authority recharacterizes the Transactions as other than sales, and
as security for Seller’s performance of the Repurchase Obligations, Seller
hereby grants to Buyer and each Affiliated Hedge Counterparty on a pari passu
basis a Lien on and security interest in all of the right, title and interest of
Seller in, to and under (i) the Purchased Assets (which for this purpose shall
be deemed to include the items described in clause (B) of the proviso in the
definition thereof), and (ii) each Interest Rate Protection Agreement with each
Affiliated Hedge Counterparty relating to each Purchased Asset, and the
transfers of the Purchased Assets to Buyer and Affiliated Hedge Counterparties
shall be deemed to constitute and confirm such grant, to secure the payment and
performance of the Repurchase Obligations (including the obligation of Seller to
pay the Repurchase Price, or if the Transactions are recharacterized as loans,
to repay such loans for the Repurchase Price).
 
Section 11.02                     Effect of Grant.  (a)           If any
circumstance described in Section 11.01 occurs, (a) this Agreement shall also be
deemed to be a security agreement as defined in the UCC, (b) Buyer and each
Affiliated Hedge Counterparty shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller or between any
other Affiliated Hedge Counterparty and Seller, (c) without limiting the
generality of the foregoing, Buyer shall be entitled to set off the proceeds of
the liquidation of the Purchased Assets against all of the Repurchase
Obligations, without prejudice to Buyer’s right to recover any deficiency,
(d) the possession by Buyer or any of its agents, including Custodian, of the
Asset Documents, the Purchased Assets and such other items of property as
constitute instruments, money, negotiable documents, securities or chattel paper
shall be deemed to be possession by the secured party for purposes of perfecting
such security interest under the UCC and Requirements of Law, and
(e) notifications to Persons (other than Buyer) holding such property, and
acknowledgments, receipts or confirmations from Persons (other than Buyer)
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents (as
applicable) of the secured party for the purpose of perfecting such security
interest under the UCC and Requirements of Law.  The security interest of Buyer
and Affiliated Hedge Counterparties granted herein shall be, and Seller hereby
represents and warrants to Buyer and all other Affiliated Hedge Counterparties
that it is, a first-priority perfected security interest.  For the avoidance of
doubt, (i) each Purchased Asset and each Interest Rate Protection Agreement
relating to a
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
Purchased Asset secures the Repurchase Obligations of Seller with respect to all
other Transactions and all other Purchased Assets, including any Purchased
Assets that are junior in priority to the Purchased Asset in question, and
(ii) if an Event of Default exists, no Purchased Asset or Interest Rate
Protection Agreement relating to a Purchased Asset will be released from Buyer’s
and Affiliated Hedge Counterparties’ Lien or transferred to Seller until the
Repurchase Obligations are indefeasibly paid in full.  Notwithstanding the
foregoing, the Repurchase Obligations shall be full recourse to Seller.
 
(b)           Buyer and Seller agree that Buyer is expressly designated as the
agent for and on behalf of each Affiliated Hedge Counterparty with respect to
the security interest granted hereby to secure the obligations owing to each
Affiliated Hedge Counterparty under any Interest Rate Protection Agreement,
including with respect to the Purchased Assets and the Asset Documents held by
Custodian pursuant to the Custodial Agreement.
 
Section 11.03                     Seller to Remain Liable.  Buyer and Seller
agree that the grant of a security interest under this Article 11 shall not
constitute or result in the creation or assumption by Buyer or any Affiliated
Hedge Counterparty of any Retained Interest or other obligation of Seller or any
other Person in connection with any Purchased Asset, or any Interest Rate
Protection Agreement whether or not Buyer exercises any right with respect
thereto.  Seller shall remain liable under the Purchased Assets, each Interest
Rate Protection Agreement and Asset Documents to perform all of Seller’s duties
and obligations thereunder to the same extent as if the Repurchase Documents had
not been executed.
 
Section 11.04                     Waiver of Certain Laws.  Seller agrees, to the
extent permitted by Requirements of Law, that neither it nor anyone claiming
through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Purchased Assets may be situated in order to
prevent, hinder or delay the enforcement or foreclosure of this Agreement, or
the absolute sale of any of the Purchased Assets or Interest Rate Protection
Agreement relating to a Purchased Asset or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Seller, for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may be lawful so
to do, the benefit of all such laws and any and all right to have any of the
properties or assets constituting the Purchased Assets or Interest Rate
Protection Agreement relating to a Purchased Asset marshaled upon any such sale,
and agrees that Buyer and Affiliated Hedge Counterparties or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets and each Interest Rate Protection Agreement relating
to a Purchased Asset as an entirety or in such parcels as Buyer or such court
may determine.
 
ARTICLE 12
 
INCREASED COSTS; CAPITAL ADEQUACY
 
Section 12.01                     Market Disruption.  If prior to any Pricing
Period, Buyer determines that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the LIBO
Rate for such Pricing Period, Buyer shall give prompt notice thereof to Seller,
whereupon the Pricing Rate for such Pricing Period, and for all subsequent
Pricing Periods until such notice has been withdrawn by Buyer, shall be the
Alternative Rate.
 
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
Section 12.02                     Illegality.  If the adoption of or any change
in any Requirements of Law or in the interpretation or application thereof after
the date hereof shall make it unlawful for Buyer to effect or continue
Transactions as contemplated by the Repurchase Documents, (a) any commitment of
Buyer hereunder to enter into new Transactions shall be terminated and the
Funding Expiration Date shall be deemed to have occurred, and (b) if required by
such adoption or change, the Facility Termination Date shall be deemed to have
occurred.
 
Section 12.03                     Breakfunding.  Seller shall indemnify Buyer
and hold Buyer harmless from any loss, cost or expense (including reasonable
legal fees and expenses) which Buyer may sustain or incur arising from (a) the
failure by Seller to terminate any Transaction after Seller has given a notice
of termination pursuant to Section 3.04, (b) any payment to Buyer on account of
the outstanding Repurchase Price, including a payment made pursuant to
Section 3.05 but excluding a payment made pursuant to Section 5.02, on any day
other than a Remittance Date (based on the assumption that Buyer funded its
commitment with respect to the Transaction in the London Interbank Eurodollar
market and using any reasonable attribution or averaging methods that Buyer
deems appropriate and practical), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because the LIBO Rate is not available for any reason on a day that is not the
last day of the then current Pricing Period.
 
Section 12.04                     Increased Costs.  If the adoption of or any
change in any Requirements of Law or in the interpretation or application
thereof by any Governmental Authority or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority having jurisdiction over Buyer made after the date
of this Agreement (a) shall subject Buyer to any tax of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except the
imposition, or any change in the rate of, any Excluded Tax or any Tax as to
which an Additional Amount is payable under Section 12.06), (b) shall impose,
modify or hold applicable any reserve, special deposit, compulsory loan or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of Buyer, or (c) shall impose on Buyer
any other condition; and the result of any of the preceding clauses (a), (b)
and (c) is to increase the cost to Buyer, by an amount that Buyer deems to be
material, of entering into, continuing or maintaining Transactions, or to reduce
any amount receivable under the Repurchase Documents in respect thereof, then,
in any such case, Seller shall pay to Buyer, within thirty (30) days following
the date of the receipt by Seller of a written demand therefore from Buyer, such
additional amount or amounts as reasonably necessary to fully compensate Buyer
for such increased cost or reduced amount receivable.  Notwithstanding the
foregoing, in no event shall Buyer make a demand for payment under this Section
12.04 unless Buyer also makes similar payment demands under all agreements which
are substantially similar in all material respects to the terms set forth in
this Agreement.
 
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
Section 12.05                     Capital Adequacy.  If Buyer determines that
the adoption of or any change in any Requirements of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by Buyer
or any corporation Controlling Buyer with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made after the date of this Agreement has or shall have the effect of
reducing the rate of return on Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Buyer or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration Buyer’s or such corporation’s policies with respect
to capital adequacy) by an amount deemed by Buyer to be material, then, in any
such case, Seller shall pay to Buyer, within thirty (30) days following the date
of the receipt by Seller of a written demand therefore from Buyer,  such
additional amount or amounts as reasonably necessary to fully compensate Buyer
for such reduction.  Notwithstanding the foregoing, in no event shall Buyer make
a demand for payment under this Section 12.05 unless Buyer also makes similar
payment demands under all agreements which are substantially similar in all
material respects to the terms set forth in this Agreement.
 
Section 12.06                      Taxes.
 
(a)           Except as provided in the next sentence, all payments made by
Seller to Buyer or any other Indemnified Person under the Repurchase Documents
with respect to the Purchased Assets shall be made free and clear of and without
deduction or withholding for or on account of any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assed by any
taxation authority or other Governmental Authority therewith or thereon
(collectively, “Taxes”).  If any Taxes are required to be deducted or withheld
from any amounts payable by Seller to Buyer and/or any other Indemnified Person,
then Seller shall make such deduction or withholding and the amount payable to
such Person will be increased (such increase, the “Additional Amount”) such that
every net payment made under this Agreement after deduction or withholding for
or on account of any Taxes (including any deductions and withholdings applicable
to Additional Amounts payable under this Section 12.06) is not less than the
amount that would have been paid absent such deduction or withholding; provided,
however, that the foregoing obligation to pay Additional Amounts will not apply
with respect to (i) Taxes imposed on or measured by overall net income, net
profits or capital (however denominated) and franchise taxes or similar Taxes
imposed on or measured by the net income, net profits or capital, in each case,
of Buyer and/or any other Indemnified Person, by any taxing jurisdiction in
which, pursuant to the laws of such jurisdiction, Buyer or such other
Indemnified Person is organized, resides or is engaged in business (as the case
may be), unless such Buyer or other Indemnified Person is subject to such Taxes
as a result of having executed, delivered or performed its obligations or
received payments under, or enforced this Agreement or any other Repurchase
Document, (ii) any Taxes imposed by any jurisdiction described in clause (i)
that are in the nature of branch profits taxes (within the meaning of Section
884 of the Code), (iii) any withholding Tax that is attributable to such
Person’s failure to comply with Section 12.06(d), other than if (A) such failure
is due to a change in any Requirement of Law, or in the interpretation or
application thereof, occurring after (1) the date that such Person became a
Party to this Agreement, (2) with respect to an assignment, participation,
acquisition or designation of a new lending office, the effective date of such
assignment, participation, acquisition or designation, except, in each case, to
the extent and at the rate that such Person’s predecessor was entitled to such
amounts (or, in the case of a designation of a
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
new lending office, to the extent that such Person was entitled to such amounts
with respect to its prior lending office), or (3) in the case of any other
Indemnified Person (who is not described in (1) or (2), above), the date of this
Agreement, and (iv) any U.S. federal withholding Tax imposed pursuant to the
FATCA (collectively, “Excluded Taxes”).  Any Taxes other than Excluded Taxes are
hereinafter referred to as “Non-Excluded Taxes”.  Promptly after Seller pays any
Taxes referred to in this Section 12.06, Seller will send Buyer appropriate
evidence of such payment.
 
(b)           In addition, Seller hereby agrees to pay or, at Buyer’s option,
timely reimburse it for payment of, any present or future stamp, recording,
documentary, excise, filing, intangible, property or value-added taxes, or
similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Repurchase Document, or from the
execution, delivery, enforcement or registration of, any performance, receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Repurchase Document (collectively, “Other Taxes”).
 
(c)           Seller agrees to indemnify Buyer and any other Indemnified Person
(including their direct or indirect beneficial owners) for the full amount of
Non-Excluded Taxes (including Additional Amounts with respect thereto) and Other
Taxes, and the full amount of Non-Excluded Taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 12.06, and any liability
(including penalties, interest and expenses arising thereon or with respect
thereto) arising therefrom or with respect thereto, whether or not the
Non-Excluded Taxes, Other Taxes or other liabilities for which indemnity is
sought pursuant to this Section 12.06(c) have been correctly or legally
asserted.  Amounts payable by Seller under the indemnity set forth in this
Section 12.06(c) shall be paid within thirty (30) days from the date on which
Buyer or any other Indemnified Person makes written demand therefor, which
demand shall be conclusive as to the amount of such indemnity absent
demonstrable error.
 
(d)           Seller shall not be obligated to pay any Additional Amounts to
Buyer, or any other Indemnified Person, or any other Person who acquires any of
the rights and/or obligations of Buyer under this Agreement (whether as a
Participant pursuant to Section 18.08(b), an Assignee pursuant to Section
18.08(c), or otherwise) if at the time Buyer or such Person entered into this
Agreement, or acquired the rights and/or obligations of Buyer hereunder (or, in
the case of any other Indemnified Person, the date of this Agreement), or as a
result of the failure of Buyer, or any other Indemnified Person, or such other
Person to update a form or document in such manner and at such times as are
described below, Seller is required to deduct, withhold or backup withhold any
sums because Buyer or such Person failed to deliver to Seller (or, in the case
of any other Indemnified Person, such Indemnified Person would not have been
legally permitted to deliver, on the date of this Agreement, to Seller), as
applicable, (A) two duly executed, properly completed, original copies of either
(i) IRS Form W-8BEN or any successor form (relating to Buyer, or such other
Indemnified Person, or such other Person and entitling it to a complete
exemption from U.S. Federal withholding Tax on all payments to be made to Buyer,
or such other Indemnified Person, or such other Person by Seller pursuant to
this Agreement or any other Repurchase Document) or IRS Form W-8ECI or any
successor form, (ii) IRS Form W-8BEN or any successor form and a United States
Tax Compliance Certificate and/or, in each case, any
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
successor form or any required renewal thereof, as the case may be, certifying
in each case that Buyer, or such other Indemnified Person, or such other Person
is entitled to receive payments hereunder and/or under the other Repurchase
Documents without deduction or withholding of any United States federal income
taxes, or (iii) if Buyer, or such other Indemnified Person, or such other Person
is a “United States person,” within the meaning of Section 7701(a)(30) of the
Code, IRS Form W-9 or any successor form or any required renewal thereof
certifying that Buyer, or such other Indemnified Person, or such other Person is
entitled to an exemption from United States backup withholding tax, (B) to the
extent Buyer, such other Indemnified Person, or such other Person is not a
“United States person,” within the meaning of Section 7701(a)(30) of the Code (a
“Non-U.S. Person”), and does not act for its own account with respect to any
portion of any sums paid or payable to such Non-U.S. Person under any of the
Repurchase Documents, (x) the applicable forms or statements required to be
provided by such Non-U.S. Person as set forth above, to establish that the
portion of sums paid or payable  under the Repurchase Documents to such Non-U.S.
Person, and with respect to which such Non-U.S. Person acts for its own account,
is not subject to United States withholding tax, and (y) two duly executed,
properly completed, original copies of IRS Form W-8IMY or any successor form,
together with any information such Non-U.S. Person chooses to transmit with such
forms, and any other certificate or statement of exemption required under the
Code to establish that such Non-U.S. Person is not acting for its own account
with respect to the applicable portion of any such sums payable to such Non-U.S.
Person and that the payment of such sums is not subject to United States
withholding tax and/or (C) other required form or documentation establishing
that a full exemption exists from United States backup withholding tax.  Buyer,
any other Indemnified Person, and any other Person described above shall, after
the initial delivery by Buyer, or such other Indemnified Person, or such other
Person of the forms described above, whenever a change in Buyer’s, or such other
Indemnified Person’s, or such other Person’s circumstances renders such forms,
certificates or other evidence so delivered reasonably obsolete or inaccurate,
or otherwise upon Seller’s reasonable request, promptly (1) deliver to Seller
(in such number of copies as shall be requested by the recipient) renewals,
amendments or successor forms, properly completed and duly executed by Buyer, or
such other Indemnified Person, or such other Person, together with any other
certificate or statement of exemption substantially similar in substance to the
documentation otherwise required to be provided pursuant to this Section
12.06(d), required in order to confirm or establish that Buyer, or such other
Indemnified Person, or such other Person is entitled to an exemption from U.S.
federal withholding tax or (2) notify the Seller of its inability to deliver any
such forms, certificates or other evidence, as a result of a change in any
Requirement of Law following a prior delivery of the applicable forms.
 
(e)           Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this
Section 12.06 shall survive the termination of this Agreement.  Nothing
contained in this Section 12.06 shall require Buyer to make available any of its
tax returns or other information that it deems to be confidential or
proprietary.
 
(f)           If Buyer or any other Indemnified Person determines, in its sole
discretion, that it has received a refund in respect of any amounts as to which
it has been indemnified by Seller under this Section 12.06 or with respect to
which Seller has paid Additional Amounts under this Section 12.06, it shall pay
over such refund to Seller (but only to the extent of indemnity payments made,
or Additional Amounts paid by Seller under this Section 12.06 with respect to
Non-Excluded Taxes and Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Buyer or such other
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
Indemnified Person and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
Seller, upon the request of Buyer or such other Indemnified Person, agrees to
repay the amount paid over to Seller (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Buyer or other
Indemnified Person in the event such Buyer or other Indemnified Person is
required to repay such refund to the relevant Governmental Authority.
 
(g)           If Seller determines in good faith that a reasonable basis exists
for (1) contesting Taxes with respect to which Seller has paid an Additional
Amount under this Section 12.06 or (2) seeking a refund of such Taxes, the
relevant Person shall cooperate with Seller in challenging such Taxes at
Seller’s expense if reasonably requested by Seller and if, in such Person's
reasonable judgment, such cooperation would not be legally inadvisable or
commercially disadvantageous.  This Section 12.06(g) shall not be construed to
require any Person to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.
 
Section 12.07                      Payment and Survival of Obligations.  Buyer
or any other Indemnified Person may at any time send Seller a notice showing the
calculation of any amounts payable pursuant to this Article 12, and Seller shall
pay such amounts to Buyer or such other Indemnified Person within thirty (30)
days after Seller receives such notice.  The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants (to the extent
provided in Section 18.08(b)) and survive the termination of the Repurchase
Documents.
 
ARTICLE 13
 
INDEMNITY AND EXPENSES
 
Section 13.01                      Indemnity.
 
(a)           Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
taxes (other than Excluded Taxes (except in the case of any Taxes imposed in
connection with Buyer holding the Purchased Assets) and other than those
actually paid for by Seller under Article 12 above or excluded under clause
(viii) below), fees, costs, expenses (including reasonable legal fees and
expenses), penalties or fines of any kind that may be imposed on, incurred by or
asserted against such Indemnified Person (collectively, the “Indemnified
Amounts”) in any way relating to, arising out of or resulting from or in
connection with (i) the Repurchase Documents, the Asset Documents, the Purchased
Assets, the Transactions, any related property, or any action taken or omitted
to be taken by any Indemnified Person in connection with or under any of the
foregoing, or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of
any Repurchase Document, any Transaction, any Purchased Asset, (ii) any
violation or alleged violation by Seller or Guarantor of, non–compliance by
Seller or Guarantor with or liability of Seller or Guarantor under any
Requirements of Law,
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
(iii) ownership of, Liens on, security interests in or the exercise of rights or
remedies under any of the items referred to in the preceding clause (i),
(iv) any failure by Seller to perform or comply with any Repurchase Document or
Purchased Asset, (v) any claim against Seller or Guarantor by brokers, finders
or similar Persons claiming to be entitled to a commission in connection with
any lease or other transaction involving any Repurchase Document, Purchased
Asset, (vi) the execution, delivery, filing or recording of any Repurchase
Document, Asset Document or any memorandum of any of the foregoing, (vii) any
Lien or claim arising on or against any Purchased Asset under any Requirements
of Law or any liability asserted against Buyer or any Indemnified Person with
respect thereto, (viii) Seller’s failure to pay when due any Taxes for which
Seller is liable, including, without limitation, Taxes payable in connection
with any Purchased Asset; provided that, Seller shall not pay any of the
foregoing taxes that are imposed solely upon the execution of an Assignment and
Acceptance pursuant to Section 18.08(c), grant of a participation pursuant to
Section 18.08(b), or the designation of a new applicable lending office or other
office for receiving payments under any Repurchase Document, except to the
extent that any such action is requested or required by Seller, or (ix) Seller’s
conduct, activities, actions and/or inactions in connection with, relating to or
arising out of any of the foregoing clauses of this Section 13.01, that, in each
case, results from anything whatsoever other than any Indemnified Person’s gross
negligence, fraud or willful misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non–appealable judgment.  In any suit,
proceeding or action brought by an Indemnified Person in connection with any
Purchased Asset for any sum owing thereunder, or to enforce any provisions of
any Purchased Asset, Seller shall defend, indemnify and hold such Indemnified
Person harmless from and against all actual reasonable expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the account debtor arising out of a breach by Seller
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to or in favor of such account debtor from
Seller.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 13.01 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by Seller, an Indemnified Person or any other Person or any Indemnified Person
is otherwise a party thereto and whether or not any Transaction is entered into.
 
(b)           If for any reason the indemnification provided in this
Section 13.01 is unavailable to the Indemnified Person or is insufficient to
hold an Indemnified Person harmless, even though such Indemnified Person is
entitled to indemnification under the express terms thereof, then Seller shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative benefits received by such Indemnified Person on the one
hand and Seller on the other hand, the relative fault of such Indemnified
Person, and any other relevant equitable considerations.
 
(c)           An Indemnified Person may at any time send Seller a notice showing
the calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice.  The obligations of Seller under this Section 13.01 shall
apply to Eligible Assignees and Participants and survive the termination of this
Agreement.
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
Section 13.02                      Expenses.  Seller shall promptly on demand
pay to or as directed by Buyer all third-party out-of-pocket costs and expenses
(including legal, accounting and advisory fees and expenses) incurred by Buyer
in connection with (a) the development, evaluation, preparation, negotiation,
execution, consummation, delivery and administration of, and any amendment,
supplement or modification to, or extension, renewal or waiver of, the
Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by Seller of any Repurchase
Obligations, and (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets.
 
ARTICLE 14
 
INTENT
 
Section 14.01                      Safe Harbor Treatment.  Without limiting any
other protections under the Bankruptcy Code, as in effect from time to time, the
Parties intend and acknowledge, based upon the Bankruptcy Code and case law in
effect on the date hereof, as follows: (a) for each Transaction to qualify for
the safe harbor treatment provided by the Bankruptcy Code and for Buyer to be
entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code (a “Securities Contract”) and that
payments by Seller to Buyer under this Agreement constituting payments of
Repurchase Price or payments to cure Margin Deficit are deemed “margin payments”
or “settlement payments,” as defined in Section 741 of the Bankruptcy Code, (b)
for the grant of a security interest set forth in Article 11 to also be a
“securities contract” as defined in Section 741(7)(A)(xi) of the Bankruptcy
Code, (c) Buyer is a “master netting agreement participant” (as defined in
Section 101(38B) of the Bankruptcy Code), (d) that Buyer is a “financial
institution” (as defined in Section 101(22) of the Bankruptcy Code) and/or a
“financial participant” (as defined in Section 101(22A) of the Bankruptcy Code)
and/or other entity listed in Section 555 or Section 362(b)(6) of the Bankruptcy
Code) that shall be entitled to the “safe harbor” benefits and protections
afforded under the Bankruptcy Code with respect to a Securities Contract,
including (x) the rights, set forth in Article 10 and in one or more of Sections
555 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets and
terminate this Agreement, and (y) the right to offset or net out as set forth in
Article 10 and Section 18.17 and in Section 362(b)(6) of the Bankruptcy Code,
(e) this Agreement includes a security agreement or arrangement or other credit
enhancement related to this Agreement and the Transactions hereunder, and the
Guarantee Agreement constitutes a security agreement or arrangement or other
credit enhancement related to this Agreement and the Transactions hereunder; (f)
all transfers of cash, securities or other property under or in connection with
this Agreement or any Transaction with respect to any Purchased Asset are
“margin payments”, “settlement payments” or other “transfers” made “by or to (or
for the benefit of)” a “master netting agreement participant”, a “financial
institution” or a “financial participant” (each as defined in the Bankruptcy
Code) and all obligations under this Agreement, the Guarantee
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
Agreement, each Confirmation or any Transaction constitute obligations in
respect of termination values, payment amounts or other transfer obligations
within the meaning of, as applicable, Sections 362, 546, 555 and 561 of the
Bankruptcy Code; and (g) upon the occurrence with respect to Seller of a
condition of the kind specified in Section 365(e)(1) of the Bankruptcy Code,
Buyer shall (other than to the extent such things occur automatically under this
Agreement, any Confirmation or any Transaction) have the right to cause the
liquidation, termination or acceleration of this Agreement, any Transaction and
the Guarantee Agreement, and any documents and other agreements arising under or
in connection with this Agreement or any Transaction and to offset or net out
termination values, payment amounts or other transfer obligations arising under
or in connection with this Agreement, each Confirmation or any Transaction and
exercise its other rights and remedies set forth herein and therein, each of
which is intended to be and is within the exemptions and protections afforded
by, among other things, one or more of Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 548(d), 547, 555 and 561 of the Bankruptcy Code.  The Parties
further intend and acknowledge that any assignee of Buyer that is a “financial
institution”, “financial participant” or other person or entity eligible for the
exemptions and protections afforded by the provisions of the Bankruptcy Code
referred to in the preceding sentence shall be entitled to such exemptions and
protections.
 
Section 14.02                      Liquidated Rights.  The Parties intend and
acknowledge, based upon the Bankruptcy Code and case law in effect on the date
hereof, that Buyer’s right to liquidate, terminate or accelerate Purchased
Assets delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Articles 10 and 11 and as otherwise provided in
the Repurchase Documents is a contractual right to liquidate, terminate or
accelerate such Transactions as described in Section 555 and 561 of the
Bankruptcy Code with respect to Transactions constituting a “securities
contract”.
 
Section 14.03                      Qualified Financial Contract.  The Parties
acknowledge and agree that if a Party is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).
 
Section 14.04                      Netting Contract.  The Parties acknowledge
and agree that this Agreement constitutes a “netting contract” as defined in and
subject to Title IV of the Federal Deposit Insurance Corporation Improvement Act
of 1991 (“FDICIA”) and each payment entitlement and payment obligation under any
Transaction shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).
 
Section 14.05                      Master Netting Agreement.  The Parties
expressly represent, warrant, acknowledge and agree that this Agreement
constitutes a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code with respect to Transactions constituting a “securities
contract”.
 
 
- 55 -

--------------------------------------------------------------------------------

 


ARTICLE 15
 
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
 
The Parties acknowledge that they have been advised and understand that:
 
(a)           in the case of Transactions in which one of the Parties is a
broker or dealer registered with the Securities and Exchange Commission under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 do not protect the other Party with
respect to any Transaction;
 
(b)           in the case of Transactions in which one of the Parties is a
government securities broker or a government securities dealer registered with
the Securities and Exchange Commission under Section 15C of the Securities
Exchange Act of 1934, the Securities Investor Protection Act of 1970 will not
provide protection to the other Party with respect to any Transaction;
 
(c)           in the case of Transactions in which one of the Parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable; and
 
(d)           in the case of Transactions in which one of the Parties is an
“insured depository institution” as that term is defined in Section 1813(c)(2)
of Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation, the Savings Association Insurance Fund or
the Bank Insurance Fund, as applicable.
 
ARTICLE 16
 
NO RELIANCE
 
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:
 
(a)           It is not relying (for purposes of making any investment decision
or otherwise) on any advice, counsel or representations (whether written or
oral) of the other Party, other than the representations expressly set forth in
the Repurchase Documents;
 
(b)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

 
- 56 -

--------------------------------------------------------------------------------

 
 
(c)           It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Repurchase Documents and each Transaction and is capable of assuming and
willing to assume (financially and otherwise) those risks;
 
(d)           It is entering into the Repurchase Documents and each Transaction
for the purposes of managing its borrowings or investments or hedging its
underlying assets or liabilities and not for purposes of speculation;
 
(e)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other Party and has not given the other Party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
 
(f)           No partnership or joint venture exists or will exist as a result
of the Transactions or entering into and performing the Repurchase Documents.
 
ARTICLE 17
 
[Reserved]
 
 
 
ARTICLE 18
 
MISCELLANEOUS
 
Section 18.01                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to conflicts of laws principles thereof other than
Section 5-1401 of the New York General Obligations law.
 
Section 18.02                      Submission to Jurisdiction; Service of
Process.  Each Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to the
Repurchase Documents, or for recognition or enforcement of any judgment, and
each Party irrevocably and unconditionally agrees that all claims in respect of
any such action or proceeding may be heard and determined in such State court
or, to the fullest extent permitted by applicable law, in such Federal
court.  Each Party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
the other Repurchase Documents shall affect any right that Buyer may otherwise
have to bring any action or proceeding arising out of or relating to the
Repurchase Documents against Seller or its properties in the courts of any
jurisdiction.  Each Party irrevocably and unconditionally waives, to the fullest
extent permitted by Requirements of Law, any objection that it may now or
hereafter have to the laying of venue of any action or
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
proceeding arising out of or relating to the Repurchase Documents in any court
referred to above, and the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.  Each Party irrevocably consents
to service of process in the manner provided for notices in
Section 18.12.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
 
Section 18.03                      IMPORTANT WAIVERS.
 
(a)           SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.
 
(b)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM RELATED TO THE FOREGOING, OR ANY STATEMENTS (WRITTEN OR
ORAL) OR OTHER ACTIONS OF EITHER PARTY RELATED TO THE FOREGOING.  NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN
COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
(c)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY
WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED
ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE
LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF
ACTION.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE TRANSACTIONS.
 
(d)           SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN
THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES.  THE SCOPE
OF SUCH WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE
REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(e)           EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS.  EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH
WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
(f)           THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE
DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
(g)           THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF
THE REPURCHASE DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.
 
Section 18.04                      Integration.  The Repurchase Documents
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Parties relating to a sale
and repurchase of Purchased Assets and the other matters addressed by the
Repurchase Documents, and contain the entire final agreement of the Parties
relating to the subject matter thereof.
 
Section 18.05                      Single Agreement.  Seller agrees that
(a) each Transaction is in consideration of and in reliance on the fact that all
Transactions constitute a single business and contractual relationship, and that
each Transaction has been entered into in consideration of the other
Transactions, (b) a default by it in the payment or performance of any its
obligations under a Transaction shall constitute a default by it with respect to
all Transactions, (c) Buyer may set off claims and apply properties and assets
held by or on behalf of Buyer and/or Affiliated Hedge Counterparty with respect
to any Transaction against the Repurchase Obligations owing to Buyer with
respect to other Transactions, and (d) payments, deliveries and other transfers
made by or on behalf of Seller with respect to any Transaction shall be deemed
to have been made in consideration of payments, deliveries and other transfers
with respect to all Transactions, and the obligations of Seller to make any such
payments, deliveries and other transfers may be applied against each other and
netted.
 
Section 18.06                      Use of Employee Plan Assets.  No assets of an
employee benefit plan subject to any provision of ERISA shall be used by either
Party in a Transaction.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
Section 18.07                      Survival and Benefit of Seller’s
Agreements.  The Repurchase Documents and all Transactions shall be binding on
and shall inure to the benefit of the Parties and their successors and permitted
assigns.  All of Seller’s representations, warranties, agreements and
indemnities in the Repurchase Documents shall survive the termination of the
Repurchase Documents and the payment in full of the Repurchase Obligations, and
shall apply to and benefit Eligible Assignees and Participants.  No other Person
shall be entitled to any benefit, right, power, remedy or claim under the
Repurchase Documents.
 
Section 18.08                      Assignments and Participations.
 
(a)           Seller shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by Seller to do so without such consent shall be null and void.
 
(b)           Buyer may at any time, without the consent of or notice to Seller,
sell participations to any Person (other than a natural person or Seller,
Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in all or
any portion of Buyer’s rights and/or obligations under the Repurchase Documents;
provided, that (i) Buyer’s obligations under the Repurchase Documents shall
remain unchanged, (ii) Buyer shall remain solely responsible to Seller for the
performance of such obligations, (iii) Seller shall continue to deal solely and
directly with Buyer in connection with Buyer’s rights and obligations under the
Repurchase Documents and (iv) the original balance of each such participation
interest shall equal at least $5,000,000.  No Participant shall have any right
to approve any amendment, waiver or consent with respect to any Repurchase
Document, except to the extent that the Repurchase Price or Price Differential
of any Purchased Asset in which it has a participation interest would be reduced
or the Repurchase Date of any Purchased Asset in which it has a participation
interest would be postponed.  Each Participant shall be entitled to the benefits
of Article 12 to the same extent as if it had acquired its interest by
assignment pursuant to Section 18.08(c), but shall not be entitled to receive
any greater payment thereunder than Buyer would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with Seller’s prior written
consent.  To the extent permitted by Requirements of Law, each Participant shall
be entitled to the benefits of Sections 10.02(j) and 18.17 to the same extent as
if it had acquired its interest by assignment pursuant to Section 18.08(c).
 
(c)           Buyer may at any time, without consent of Seller or Guarantor but
upon written notice to Seller, sell and assign to any Eligible Assignee all or
any portion of all of the rights and obligations of Buyer under the Repurchase
Documents so long as the original balance of each such assigned interest is
equal to at least $5,000,000.  Each such assignment shall be made pursuant to an
Assignment and Acceptance substantially in the form of Exhibit D (an “Assignment
and Acceptance”).  From and after the effective date of such Assignment and
Acceptance, (i) such Eligible Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
identification of the Eligible Assignee and the amount of Repurchase Price
allocated to it) to each Party (but Buyer shall not have any liability for any
failure to timely provide such notice).  Any sale or assignment by Buyer of
rights or obligations under the Repurchase Documents that does not comply with
this Section 18.08(c) shall be treated for purposes of the Repurchase Documents
as a sale by Buyer of a participation in such rights and obligations in
accordance with Section 18.08(b).
 
(d)           Seller shall reasonably cooperate with Buyer in connection with
any such sale and assignment of participations or assignments and shall enter
into such reasonable restatements of, and amendments, supplements and other
modifications to, the Repurchase Documents to give effect to any such sale or
assignment; provided, that (i) none of the foregoing shall change any economic
or other material term of the Repurchase Documents in a manner adverse to Seller
without the written consent of Seller and (ii) Buyer shall reimburse Seller for
all reasonable and necessary out-of-pocket costs and expenses actually incurred
by Seller in connection therewith.
 
(e)           Buyer shall have the right to partially or completely syndicate
any or all of its rights under this Agreement and the other Repurchase Documents
to any Eligible Assignee so long as the original balance of each such syndicated
interest is equal to at least $5,000,000.
 
Section 18.09                      Ownership and Hypothecation of Purchased
Assets.  Title to all Purchased Assets shall pass to and vest in Buyer on the
applicable Purchase Dates and, subject to the terms of the Repurchase Documents,
Buyer or its designee shall have free and unrestricted use of all Purchased
Assets and be entitled to exercise all rights, privileges and options relating
to the Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that the long-term senior unsecured debt
obligations of Buyer’s counterparty in such transactions are rated at least “A”
by S&P and “A2” by Moody’s; provided further, that no such transaction shall
affect the obligations of Buyer to transfer the Purchased Assets to Seller on
the applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim or any obligations of Buyer
hereunder or any other obligations of Buyer hereunder to credit or pay Income
to, or apply Income to the obligation of the Sellers.  In the event Buyer
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Buyer shall have
the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction.
 
Section 18.10                      Confidentiality.  All information regarding
the terms set forth in any of the Repurchase Documents or the Transactions shall
be kept confidential and shall not be disclosed by either Party to any Person
except (a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors and other representatives who are informed
of the confidential nature of such information and instructed to keep it
confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
included in the financial statements of either Party or an Affiliate thereof,
(d) to the extent required to exercise any rights or remedies under the
Repurchase Documents or Purchased Assets, (e) to the extent required to
consummate and administer a Transaction, (f) to any actual or prospective
Participant, Eligible Assignee or Hedge Counterparty which agrees to comply with
this Section 18.10 and (g) to the extent such information is in the public
domain other than due to a breach of this covenant; provided, that no such
disclosure made with respect to any Repurchase Document shall include a copy of
such Repurchase Document to the extent that a summary would suffice, but if it
is necessary for a copy of any Repurchase Document to be disclosed, all pricing
and other economic terms set forth therein shall be redacted before disclosure.
 
Section 18.11                      No Implied Waivers.  No failure on the part
of Buyer or any Affiliated Hedge Counterparty to exercise, or delay in
exercising, any right or remedy under the Repurchase Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right or
remedy thereunder preclude any further exercise thereof or the exercise of any
other right.  The rights and remedies in the Repurchase Documents are cumulative
and not exclusive of any rights and remedies provided by law.  Application of
the Default Rate after an Event of Default shall not be deemed to constitute a
waiver of any Event of Default or Buyer’s or Affiliated Hedge Counterparty’s
rights and remedies with respect thereto, or a consent to any extension of time
for the payment or performance of any obligation with respect to which the
Default Rate is applied.  Except as otherwise expressly provided in the
Repurchase Documents, no amendment, waiver or other modification of any
provision of the Repurchase Documents shall be effective without the signed
agreement of Seller and Buyer.  Any waiver or consent under the Repurchase
Documents shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given.
 
Section 18.12                      Notices and Other Communications.  Unless
otherwise provided in this Agreement, all notices, consents, approvals, requests
and other communications required or permitted to be given to a Party hereunder
shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email if also sent by one of the foregoing, to the address for such
Party specified in Annex II or such other address as such Party shall specify
from time to time in a notice to the other Party.  Any of the foregoing
communications shall be effective when delivered or upon the first attempted
delivery on a Business Day.  A Party receiving a notice that does not comply
with the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.
 
Section 18.13                      Counterparts; Electronic Transmission.  Any
Repurchase Document may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute but one and
the same instrument.  The parties agree that this Agreement, any documents to be
delivered pursuant to this Agreement, any other Repurchase Document and any
notices hereunder may be transmitted between them by email and/or
facsimile.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties
 
Section 18.14                      No Personal Liability.  No administrator,
incorporator, Affiliate, owner, member, partner, stockholder, officer, director,
employee, agent or attorney of Buyer, any Indemnified Person, Seller or
Guarantor, as such, shall be subject to any recourse or personal liability under
or with respect to any obligation of Buyer, Seller or Guarantor under the
Repurchase
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer,  Seller or Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived.  This Section 18.14 shall survive the
termination of the Repurchase Documents.
 
Section 18.15                      Protection of Buyer’s Interests in the
Purchased Assets; Further Assurances.
 
(a)           Seller shall cause the Repurchase Documents and/or all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of Buyer and Affiliated Hedge
Counterparties to the Purchased Assets to be promptly recorded, registered and
filed, and at all times to be kept recorded, registered and filed, all in such
manner and in such places as may be required by law fully to preserve and
protect such right, title and interest.  Seller shall deliver to Buyer
file–stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing.  Seller shall execute any and all documents
reasonably required to fulfill the intent of this Section 18.15.
 
(b)           Seller will promptly at its expense execute and deliver such
instruments and documents and take such other actions as Buyer may reasonably
request from time to time in order to perfect, protect, evidence, exercise and
enforce Buyer’s and Affiliated Hedge Counterparties’ rights and remedies under
and with respect to the Repurchase Documents, the Transactions and the Purchased
Assets.
 
(c)           If Seller fails to perform any of its Repurchase Obligations,
Buyer may (but shall not be required to) perform or cause to be performed such
Repurchase Obligation, and the reasonable costs and expenses incurred by Buyer
in connection therewith shall be payable by Seller.  Without limiting the
generality of the foregoing, Seller authorizes Buyer, at the option of Buyer and
the reasonable expense of Seller, at any time and from time to time, to take all
actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce, preserve, insure, service, administer, manage, perform,
maintain, safeguard, collect or realize on the Purchased Assets and Buyer’s
Liens and interests therein or thereon and to give effect to the intent of the
Repurchase Documents.  No Default or Event of Default shall be cured by the
payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller.  Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP.
 
(d)           Without limiting the generality of the foregoing, Seller will no
earlier than six (6) or later than three (3) months before the fifth (5th)
anniversary of the date of filing of each UCC
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
financing statement filed in connection with any Repurchase Document or any
Transaction, (i)  deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement (provided that
Buyer may elect to file such continuation statement), and (ii) if requested by
Buyer, deliver or cause to be delivered to Buyer an opinion of counsel, in form
and substance reasonably satisfactory to Buyer, confirming and updating the
opinion delivered pursuant to Section 6.01(a) with respect to perfection and
otherwise to the effect that the security interests hereunder continue to be
enforceable and perfected security interests, subject to no other Liens of
record except as provided herein or otherwise permitted hereunder, which opinion
may contain usual and customary assumptions, limitations and exceptions.
 
(e)           Except as provided in the Repurchase Documents, the sole duty of
Buyer, Custodian or any other designee or agent of Buyer with respect to the
Purchased Assets shall be to use reasonable care in the custody, use, operation
and preservation of the Purchased Assets in its possession or control.  Buyer
shall incur no liability to Seller or any other Person for any act of
Governmental Authority, act of God or other destruction in whole or in part or
negligence or wrongful act of custodians or agents selected by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets.  Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action.  Buyer shall have no obligation to
realize upon any Purchased Asset except through proper application of any
distributions with respect to the Purchased Assets made directly to Buyer or its
agent(s).  So long as Buyer and Custodian shall act in good faith in their
handling of the Purchased Assets, Seller waives or is deemed to have waived the
defense of impairment of the Purchased Assets by Buyer and Custodian.
 
Section 18.16                      Default Rate.  To the extent permitted by
Requirements of Law, Seller shall pay interest at the Default Rate on the amount
of all Repurchase Obligations not paid when due under the Repurchase Documents
until such Repurchase Obligations are paid or satisfied in full.
 
Section 18.17                      Set–off.  In addition to any rights now or
hereafter granted under the Repurchase Documents, Requirements of Law or
otherwise, Seller and Guarantor hereby grant to Buyer and each of its
Affiliates, to secure repayment of the Repurchase Obligations, a right of
set-off upon any and all of the following: monies, securities, collateral or
other property of Seller and Guarantor and any proceeds from the foregoing, now
or hereafter held or received by Buyer, or any of its Affiliates, for the
account of Seller, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, and also upon any and all deposits (general, specified,
special, time, demand, provisional or final) and credits, claims or Indebtedness
of Seller or Guarantor at any time existing, and any obligation owed by Buyer or
any of its Affiliates to Seller or Guarantor and to set–off against any
Repurchase Obligations or Indebtedness owed by Seller or Guarantor and any
Indebtedness owed by Buyer or any of its Affiliates to Seller or Guarantor, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer or any of its
Affiliates, to or for the credit of Seller or Guarantor, without prejudice to
Buyer’s right to recover any deficiency.  Buyer and each of it Affiliates is
hereby authorized upon any amount becoming due and payable by Seller or
Guarantor to Buyer or any of its Affiliates under the Repurchase Documents, the
Repurchase Obligations or otherwise or upon the occurrence and during the
continuance of an Event of Default, without notice to Seller or
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
Guarantor, any such notice being expressly waived by Seller to the extent
permitted by any Requirements of Law, to set–off, appropriate, apply and enforce
such right of set–off against any and all items hereinabove referred to against
any amounts owing to Buyer or any of its Affiliates by Seller or Guarantor under
the Repurchase Documents and the Repurchase Obligations, irrespective of whether
Buyer or any of its Affiliates shall have made any demand under the Repurchase
Documents and regardless of any other collateral securing such amounts, and in
all cases without waiver or prejudice of Buyer’s rights to recover a
deficiency.  Seller shall be deemed directly indebted to Buyer and each of its
Affiliates in the full amount of all amounts owing to Buyer and each of its
Affiliates by Seller under the Repurchase Documents and the Repurchase
Obligations, and Buyer and each of its Affiliates shall be entitled to exercise
the rights of set–off provided for above.  For the avoidance of doubt, the
rights granted to Buyer under this Section 18.17 shall also inure to the benefit
of Buyer in its capacity as Affiliated Hedge Counterparty under any Interest
Rate Protection Agreement.  ANY AND ALL RIGHTS TO REQUIRE BUYER OR ANY OF ITS
AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED
ASSETS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT
OF SET–OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER
AND GUARANTOR.
 
Buyer shall promptly notify the affected Party after any such set–off and
application made by Buyer or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set–off and
application.  If an amount or obligation is unascertained, Buyer may in good
faith estimate that obligation and set-off in respect of the estimate, subject
to the relevant Party accounting to the other Party when the amount or
obligation is ascertained.  Nothing in this Section 18.17 shall be effective to
create a charge or other security interest.  This Section 18.17 shall be without
prejudice and in addition to any right of set-off, combination of accounts, Lien
or other rights to which any Party is at any time otherwise entitled.
 
Section 18.18                      Seller’s Waiver of Setoff.  Seller hereby
waives any right of setoff it has or may have as of the Closing Date under the
Repurchase Documents or otherwise against Buyer, any Affiliate of Buyer, any
Indemnified Person or their respective assets or properties.
 
Section 18.19                      Power of Attorney.  Seller hereby authorizes
Buyer to file such financing statement or statements relating to the Purchased
Assets without Seller’s signature thereon as Buyer, at its option, may deem
appropriate.  Seller hereby appoints Buyer as Seller’s agent and attorney in
fact to execute any such financing statement or statements in Seller’s name and
to perform all other acts which Buyer deems appropriate to perfect and continue
its ownership interest in and/or the security interest granted hereby, if
applicable, and to protect, preserve and realize upon the Purchased
Assets.  This agency and power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.  Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 18.19.  In
addition, Seller shall execute and deliver to Buyer the power of attorney, as
set forth in Section 6.01(a)(v).
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
Section 18.20                      Periodic Due Diligence Review. Buyer may
perform reasonable continuing due diligence reviews with respect to the
Purchased Assets, Seller and Guarantor, including ordering new third party
reports, for purposes of, among other things, verifying compliance with the
representations, warranties, covenants, agreements, duties, obligations and
specifications made under the Repurchase Documents.  Upon reasonable prior
notice to Seller, unless a Default or Event of Default exists, in which case no
notice is required, Buyer or its representatives may during normal business
hours inspect any properties and examine, inspect and make copies of the books
and records of Seller and Guarantor, the Asset Documents.  Seller shall make
reasonably available to Buyer one or more knowledgeable financial or accounting
officers and representatives of the independent certified public accountants of
Seller for the purpose of answering questions of Buyer concerning any of the
foregoing.  Buyer may purchase Purchased Assets from Seller based solely on the
information provided by Seller to Buyer in the Underwriting Package and the
representations, warranties, duties, obligations and covenants contained herein,
and Buyer may at any time conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including by re-generating the information
used to originate and underwrite such Purchased Assets.  Buyer may underwrite
such Purchased Assets itself or engage a mutually acceptable third-party
underwriter to do so.
 
Section 18.21                      Time of the Essence.  Time is of the essence
with respect to all obligations, duties, covenants, agreements, notices or
actions or inactions of Seller under the Repurchase Documents.
 
Section 18.22                      Patriot Act Notice.  Buyer hereby notifies
Seller that Buyer is required by the Patriot Act to obtain, verify and record
information that identifies Seller.
 
Section 18.23                      Successors and Assigns; No Third Party
Beneficiaries.  Subject to the foregoing, the Repurchase Documents and any
Transactions shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns.  Nothing in the Repurchase
Documents, express or implied, shall give to any Person other than the Parties
any benefit or any legal or equitable right, power, remedy or claim under the
Repurchase Documents, except that each Affiliated Hedge Counterparty is an
intended third party beneficiary of this Agreement and no amendment waiver or
modification of any provision of this Agreement shall be effective without the
signed consent of each Affiliated Hedge Counterparty.
 
Section 18.24                      Right to Bid.  Seller shall provide Buyer
with a right to bid, which will expire by its terms on the second anniversary of
the Closing Date, with respect to any refinancing of the Repurchase Obligations
(a “Qualified Financing”).  If Seller wishes to obtain a Qualified Financing,
Seller shall send written notice thereof to Buyer describing the general
parameters of the Qualified Financing that it is seeking.  If Buyer wishes to
offer to provide such Qualified Financing, Buyer shall deliver a term sheet
setting forth all of the material terms for such Qualified Financing it would be
willing to provide within five (5) Business Days after receipt of Seller’s
notice.  If Buyer does not deliver a term sheet within such five (5) Business
Day period or if Seller receives a term sheet from Buyer on a timely basis and
elects not to pursue the related Qualified Financing with Buyer, then Seller,
Guarantor and/or its Affiliates may obtain such Qualified Financing from another
lender at any time thereafter and neither Buyer nor its Affiliates shall have
any right to provide such Qualified Financing.
 
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
Section 18.25                      Joint and Several Repurchase Obligations.
 
(a)           At all times when there is more than one Seller under this
Agreement, each Seller hereby acknowledges and agrees that (i) each Seller shall
be jointly and severally liable to Buyer to the maximum extent permitted by
Requirements of Law for all Repurchase Obligations, (ii) the liability of each
Seller (A) shall be absolute and unconditional and shall remain in full force
and effect (or be reinstated) until all Repurchase Obligations shall have been
paid in full and the expiration of any applicable preference or similar period
pursuant to any Insolvency Law, or at law or in equity, without any claim having
been made before the expiration of such period asserting an interest in all or
any part of any payment(s) received by Buyer, and (B) until such payment has
been made, shall not be discharged, affected, modified or impaired on the
occurrence from time to time of any event, including any of the following,
whether or not with notice to or the consent of each Seller, (1) the waiver,
compromise, settlement, release, termination or amendment (including any
extension or postponement of the time for payment or performance or renewal or
refinancing) of any of the Repurchase Obligations, (2) the failure to give
notice to each Seller of the occurrence of an Event of Default, (3) the release,
substitution or exchange by Buyer of any Purchased Asset (whether with or
without consideration) or the acceptance by Buyer of any additional collateral
or the availability or claimed availability of any other collateral or source of
repayment or any nonperfection or other impairment of collateral, (4) the
release of any Person primarily or secondarily liable for all or any part of the
Repurchase Obligations, whether by Buyer or in connection with any Insolvency
Proceeding affecting any Seller or any other Person who, or any of whose
property, shall at the time in question be obligated in respect of the
Repurchase Obligations or any part thereof, or (5) to the extent permitted by
Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section 18.25, result in the release or discharge
of any or all of Sellers from the performance or observance of any Repurchase
Obligation, (iii) Buyer shall not be required first to initiate any suit or to
exhaust its remedies against any Seller or any other Person to become liable, or
against any of the Purchased Assets, in order to enforce the Repurchase
Documents and each Seller expressly agrees that, notwithstanding the occurrence
of any of the foregoing, each Seller shall be and remain directly and primarily
liable for all sums due under any of the Repurchase Documents, (iv) when making
any demand hereunder against any Seller, Buyer may, but shall be under no
obligation to, make a similar demand on any other Seller, and any failure by
Buyer to make any such demand or to collect any payments from any other Seller,
or any release of any such other Seller shall not relieve any Seller in a
respect of which a demand or collection is not made or Sellers not so released
of their obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of Buyer
against Sellers, and (v) on disposition by Buyer of any Purchased Assets, each
Seller shall be and shall remain jointly and severally liable for any
deficiency.
 
(b)           To the extent that any Seller (the “paying Seller”) pays more than
its proportionate share of any payment made hereunder, the paying Seller shall
be entitled to seek and receive contribution from and against any other Seller
that has not paid its proportionate share; provided, that the provisions of this
Section 18.25 shall not limit the duties, covenants, agreements, obligations and
liabilities of any Seller to Buyer, and, notwithstanding any payment or payments
made by the paying Seller hereunder or any setoff or application of funds of the
paying Seller by Buyer, the paying Seller shall
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
not be entitled to be subrogated to any of the rights of Buyer against any other
Seller or any collateral security or guarantee or right of setoff held by Buyer,
nor shall the paying Seller seek or be entitled to seek any contribution or
reimbursement from any other Seller in respect of payments made by the paying
Seller hereunder, until all Repurchase Obligations are paid in full.  If any
amount shall be paid to the paying Seller on account of such subrogation rights
at any time when all such amounts shall not have been paid in full, such amount
shall be held by the paying Seller in trust for Buyer, and shall, forthwith upon
receipt by the paying Seller, be turned over to Buyer in the exact form received
by the paying Seller (duly indorsed by the paying Seller to Buyer, if required),
to be applied against the Repurchase Obligations, whether matured or unmatured,
in such order as Buyer may determine.
 
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]
 

 
 
- 68 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 
 
SELLER:

 
 
RCC COMMERCIAL, INC., a Delaware corporation

 
 
By:
                          

 
 
Name:

 
Title:

 
 
RCC REAL ESTATE, INC., a Delaware corporation

 
 
By:
                             

 
 
Name:

 
Title:

 
 


 
 

--------------------------------------------------------------------------------

 


 
 
BUYER:

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 
 
By:
                             

 
 
Name:

 
Title:

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------